Case 1:19-cv-12138-MLW Document 1-6 Filed 10/16/19 Page 1 of 23

EXHIBIT “E”

 
CM/ECE - California Cops Bigttie@-cv-12138-MLW Documentne/eqtitesd. wwoyare/aq/cq>hig@ bRyft.pi3635529093844438-L_1_0-1

1 of 22

(PLAx), DISCOVERY,PROTORD

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA (Eastern Division - Riverside}
CIVIL DOCKET FOR CASE #: 5:18-cv-02104-SJO-PLA

Federal Trade Commission v. Jason Cardiff et al
Assigned to: Judge §. James Otero

Referred to: Magistrate Judge Paul L. Abrams
Cause: 15:0053 Federal Trade Commission Act

Plaintiff
Federal Trade Commission

Date Filed: 10/10/2018

Jury Demand: None

Nature of Suit: 890 Other Statutory Actions
Jurisdiction: U.S. Government Plaintiff

represented by Stacy Rene Procter

Federal Trade Commission

10990 Wilshire Boulevard Suite 400
Los Angeles, CA 90024
310-824-4366

Fax: 310-824-4380

Email: sprocter@ fic.gov

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Edwin Rodriguez

Federal Trade Commission

600 Pennsylvania Avenue NW MailStop CC-10528
Washington, DC 20580

202-326-3147

Fax: 202-326-3259

Email: eredriguez @ ftc.gov

PRO HAC VICE

ATTORNEY TO BE NOTICED

Elizabeth Jones Sanger

Federal Trade Commission

600 Pennsylvania Avenue NW MailStop CC-]0528
Washington, DC 20580

202-326-2757

Fax: 202-326-3259

Email: esanger@ ftc.gov

PRO HAC VICE

ATTORNEY TO BE NOTICED

James A Prunty

Federal Trade Commission

601 Pennsylvania Avenue NW MailStop CC-10528
Washington, DC 20580

202-326-2438

Fax: 202-326-3259

Email: jprunty @ ftc.gov

PRO HAC VICE

ATTORNEY TO BE NOTICED

Shira D Modell

Federal Trade Commission

600 Pennsylvania Avenue NW MailStop CC-10528
Washington, DC 20580

202-326-3116

Fax; 202-326-3259

Email: smodell @ftc.gov

PRO HAC VICE

ATTORNEY TO BE NOTICED

10/15/2019, 1:37 PM
CM/ECF - California Contgpd DigttipO_cy-12138-MLW

Vv.
Defendant
Jason Cardiff

individually and as an owner, officer, director, or
member of Redwood Scientific Technologies, inc. a
California corporation; Redwood Scientific
Technologies, Inc. a Nevada corporation, Redwood
Scientific Technologies, Inc. a Delaware corporation;
Identi

Defendant

Eunjung Cardiff

individually and as an owner, officer, director, or
member af Redwood Scientific Technologies, inc. a
California corporation; Redwood Scientific
Technologies, Inc. a Nevada corporation; Redwood
Scientific Technologies, Inc. a Delaware corporation;
Identif

also known as

Eunjung Lee

also known as

Eunjung No

Defendant

Danielle Cadiz
individually
also known as
Danielle Walker

Defendant

Redwood Scientific Technologies, Inc.
a California corporation

doing business as

Rengalife

Defendant

Redwood Scientific Technologies, Inc.
a Nevada corporation

Defendant

Redwood Scientific Technologies, Inc.
a Delaware corporation

Defendant

Indentify, LLC
a Woming limited liability company

2 of 22

Documentirsg/<qt asd. weraby sey ce Rig Db Ryp-pi9635529093844438-L_1_0-1

represented by

represented by

represented by

James D White

James D White Law Offices

113 Quarter Horse Drive

P O Box 367

Bellevue, ID 83313
949-697-9236

Email: jdw @jamesdwhitelaw.com
ATTORNEY TO BE NOTICED

Michael A Thurman

Thurman Legal

1055 East Colorado Boulevard 5th Floor
Pasadena, CA 91106

626-399-6205

Fax: 626-380-4880

Email: michael @ thurman-legal.com
ATTORNEY TO BE NOTICED

James D White
(See above for address)
ATTORNEY TO BE NOTICED

Michael A Thurman
(See above for address)
ATTORNEY TO BE NOTICED

Jesse James Thaler

Thaler Law

PO Box 28892

Santa Ana, CA 92799
570-470-6155

Email: jessejthaler@ gmail.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

10/15/2019, 1:37 PM
CMIECF - California Conges Bigttipycy-12138-MLW Documentipss/E esd SOCIO“ Bge BF p96 955290938444 38-L_|_0-1

3 of 22

Defendant

Advanced Mens Institute Prolongz LLC
a California limited liability company
doing business as

AMI

Defendant

Runaway Products, LCC

Defendant

Carols Place Limited Partnership
an Arizona limited liability partnership

Receiver

Robb Evans & Associates LLC, Temporary
Receiver

v.

Objector
Jacques Poujade

represented by Craig A Welin
Frandzel Robins Bloom and Csato LC
1000 Wilshire Boulevard 19th Floor
Los Angeles, CA 90017-2427
323-852- £000
Fax: 323-651-2577
Email: cwelin@ frandzel.com
ATTORNEY TO BE NOTICED

Gerrick M Warrington

Frandzel Robins Bloom and Csato LC
1000 Wilshire Boulevard 19th Floor
Los Angeles, CA 90017
323-852-1000

Fax: 323-651-2577

Email: gwarrington @ frandzel.com
ATTORNEY TO BE NOTICED

Hal D Goldfiam

Frandzel Robins Bloom and Csato LC
1000 Wilshire Boulevard 19th Floor
Los Angeles, CA 90017-2427
323-852-1000

Fax: 323 651 2577

Email: hgoldflam @ frandzel.com
ATTORNEY TO BE NOTICED

Michael Gerard Fletcher

Frandzel Robins Bloom and Csato LC
1000 Wilshire Boulevard 19th Floor
Los Angeles, CA 90017-2427
323-852-1000

Fax: 323-651-2577

Email: mfletcher @ frandzel.com
ATTORNEY TO BE NOTICED

represented by Ari N Rothman
Venable LLP
2049 Century Park East, Suite 2300
Los Angeles, CA 90067
310-229-9900
Fax: 310-229-9901
Email: anrothman@venable.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

10/15/2019, 1:37 PM
CMIECE - California Copp igtip9-cv-12138-MLW Document pe “atiesd-soreeyae/cHo bg Dip p19625529093844438-1,_ 10-1

4 of 22

Dolly Kae Hansen

Spertus Landes and Umhoefer LLP
1900 South Bundy Drive Suite 705
Los Angeles, CA 90025
310-826-4700

Fax: 310-826-4711

Email: dolly @spertuslaw.com
ATTORNEY TO BE NOTICED

James W Spertus

Spertus Landes and Umhefer LLP
1990 South Bundy Drive Suite 705
Los Angeles, CA 90025
310-826-4700

Fax: 310-826-4711

Ernail: jim@spertuslaw.com
ATTORNEY TO BE NOTICED

Lindsey M Hay

Spertus Landes and Umhofer LLP
1990 South Bundy Drive Suite 705
Los Angeles, CA 90025
310-826-4700

Fax: 310-826-4711

Email: lhay @spertuslaw.com
ATTORNEY TO BE NOTICED

Michael Anthony Brown
Spertus Landes and Umhofcr LLP
617 West 7th Street Suite 200

Los Angeles, CA 90017
213-205-6520

Fax: 213-205-6521

Email: thrown @ spertuslaw.com
ATTORNEY TO BE NOTICED

Michael Kinney

Litigation and Business Law Group
41707 Winchester Road Suite 205
Temecula, CA 92590
951-296-9910

Email: mkinney @Iblglaw.com
ATTORNEY TO BE NOTICED

Roger A Colaizzi

Venable LLP

600 Massachusetts Avenue NW
Washington, DC 20001
202-344-4000

Fax: 202-344-8300

Email: rcolaizzi@venable.com
PRO HAC VICE

ATTORNEY TO BE NOTICED

Witt W Chang

Venable LLP

2049 Century Park East Suite 2300
Los Angeles, CA 90067
310-229-9900

Fax: 310-229-9901

Email: wchang @venable.com
ATTORNEY TO BE NOTICED

10/15/2019, 1:37 PM
CM/ECF - California Cangas PigtripQ-cy-12138-MLW Documentiipe/e esd Berrys cp Age BSF. pis635529093844438-1._ 10-1

5 of 22

 

Date Filed

Docket Text

 

10/40/2018

COMPLAINT against Defendants Advanced Mens Institute Prolongz LLC, Danielle Cadiz, Eunjung Cardiff,
Jason Cardiff, Carols Place Limited Partnership, Indentify, LLC, Redwood Scientific Technologies, Inc.(a Nevada
corporation), Redwood Scientific Technologies, Inc.(a California corporation}, Redwood Scientific Technologies,
Inc.{a Delaware corporation), Runway Products, LLC.Case assigned to Judge 5. James Otero for all further
proceedings. Discovery referred to Magistrate Judge Paul L Abrams., filed by plaintiff Federal Trade
Commission. (Attachments: # 1 Civil Cover Sheets) (chap) (Entered: 10/11/2018)

 

10/10/2018

EX PARTE APPLICATION for an Order Tempoarily Sealing the File; Memorandum in Support thereof, filed by
plaintiff Federal Trade Commission. (ghap} (Entered: 10/11/2018)

 

10/10/2018

hea

EX PARTE APPLICATION for (1}Temporary Restraining Order and Order to Show Cause Why a Preliminary
Injunction Should not issue and (2) Order Waiving Notice Requirement, filed by plaintiff Federal Trade
Commission. (ghap) (Entered: 10/11/2018)

 

10/10/2018

EX PARTE APPLICATION for Leave to File Memorandum in Support of Ex Parte Application for Temporary
Restraining Order and Other Equitable Relief in Excess of the 25-Page Limitation Imposed by Local Rule 11-6,
filed by plaintiff Federal Trade Commission. (ghap) (Entered: 10/11/2018}

 

10/10/2018

MEMORANDUM in Support of its EX PARTE APPLICATION for (1)Temporary Restraining Order and Order to
Show Cause Why a Preliminary Injunction Should not issue and (2) Order Waiving Notice Requirement, Motion
3 filed by Plaintiff Fedcral Trade Commission. (ghap) (Entered: 10/11/2018)

 

10/10/2018

iD

FTC'S EXHIBITS in support of ITS EX PARTE APPLICATION for Temporary Restraining Order 3. PA-2
DECLARATION FTC FORENSIC ACCOUNTANT EMIL T. GEORGE filed by Plaintiff Federal Trade
Commission. (jp) (Entered: 10/11/2018)

 

10/10/2018

FTC’S EXHIBIT IN SUPPORT OF ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-1
(Part 1 of 7) Declaration of FTC Lead Investigator Connor Sands, filed by Plaintiff Federal Trade Commission.
(ghap) (Entered: 10/11/2018)

 

10/10/2018

FTC’S EXHIBITS in support of ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-3
DECLARATION OF FTC INVESTIGATOR WILLIAM T. DUCKLOW filed by Plaintiff Federal Trade
Commission. (jp) (Entered: 10/11/2018)

 

10/10/2018

FTC'S EXHIBITS in support of ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-4
DECLARATION OF FTC PARALEGAL SPECIALIST BIAUNCA MORRIS filed by Plaintiff Federal Trade
Commission. (jp) (Entered: 10/11/2018)

 

10/10/2018

FTC'S EXHIBIT IN SUPPORT OF ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-1
(Part 2 of 7) Declaration of FTC Lead Investigator Connor Sands, filed by Plaintiff Federal Trade Commission
(Attachments: # 1 Part 1 PX-1 (Part 2 of 7), #2 Part 2 PX-1 (Part 2 of 7})(ghap) (Entered: 10/11/2018)

 

10/10/2018

FTC'S EXHIBITS in support of ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-5
DECLARATION OF FTC INVESTIGATOR AINE FARRELL filed by Plaintiff Federal Trade Commission. (jp)
(Entered: 10/11/2018)

 

10/10/2018

FTC'S EXHIBITS in support of ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-6
DECLARATION OF FTC INVESTIGATOR LYNNE COLBERT filed by Plaintiff Federal Trade Commission.
(jp) (Entered: 10/11/2018)

 

10/10/2018

FTC’S EXHIBIT IN SUPPORT OF ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-!
(Part 3 of 7) Declaration of FTC Lead Investigator Connor Sands, filed by Plaintiff Federal Trade Commission
(Attachments: # 1 Part 1 PX-1 (Part 3 of 7))(ghap) (Entered: 10/11/2018)

 

10/10/2018

FTC'S EXHIBITS in support of ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-31 (Part
1 of 2) UNREPORTED CASES CITED IN PLAINTIFF'S MEMORANDUM IN SUPPORT OF ITS EX PARTE
APPLICATION FOR TRO filed by Plaintiff Federal Trade Commission. (jp) (Entered: 10/11/2048)

 

10/10/2018

FTC'S EXHIBITS in support of ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-31 (Part
2 of 2) UNREPORTED CASES CITED IN PLAINTIFF'S MEMORANDUM IN SUPPORT OF ITS EX PARTE
APPLICATION FOR TRO filed by Plaintiif Federal Trade Commission. (Attachments: # 1 Part 2, #2 Part 3). (jp)
(Entered: 10/11/2018)

 

 

10/10/2018

 

 

APPLICATION of Non-Resident Attomey Elizabeth J Sanger to Appear Pro Hac Vice on behalf of Plaintiff
Federal Trade Commission (Pro Hac Vice Fee - Not Required for U.S. Government Attorney) filed by plaintiff
Federal Trade Commission. (jp) (Entered: 10/11/2018}

 

 

10/15/2019

. 1:37 PM
CMIECF - California Cenggt Bigtri¢g-cy-12138-MLW Documenbine/<q-nasd-wopaeysey/caryig@ MRyf p14635529093844438-1_1_0-1

6 of 22

10/10/2018

APPLICATION of Non-Resident Attorney Edwin Rodriguez to Appear Pro Hac Vice on behalf of Plaintiff
Federal Trade Commission (Pro Hac Vice Fee - Not Required for U.S. Government Attorney) filed by plaintiff
Federal Trade Commission. (jp) (Entered: 10/11/2018)

 

10/10/2018

APPLICATION of Non-Resident Attorney Shira D Modell to Appear Pro Hac Vice on behaif of Plaintiff Federal
Trade Commission (Pro Hac Vice Fee - Not Required for U.S. Government Attorney) filed by plaintiff Federal
Trade Commission. (jp) (Entered: 10/11/2018)

 

10/10/2018

APPLICATION of Non-Resident Attorney James A Prunty to Appear Pro Hac Vice on behalf of Plaintiff Federal
Trade Commission (Pro Hac Vice Fee - Not Required for U.S. Government Attorney) filed by plaintiff Federal
Trade Commission. (jp) (Entered: 10/11/2018)

 

10/10/2018

CERTIFICATION AND DECLARATION OF COUNSEL in support of EX PARTE APPLICATION for
Temporary Restraining Order; (2) Order Waiving Notice Requirement 3 , and Order Temporarily Sealing the File
2 filed by Plaintiff Federal Trade Commission. (7p) (Entered: 10/11/2018)

 

10/10/2018

NOTICE of Related Case(s) filed by plaintiff Federal Trade Commission. Related Case(s): 2:17-cv-03338-SJO-
PLA; 2:17-cv-67921-SJO-PLA. (jp) (Entered: 10/11/2018)

 

10/10/2018

FTC'S EXHIBITS in support of ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-1 (Part 5
of 7) DECLARATION OF FIC LEAD INVESTIGATOR CONNOR SANDS filed by Plaintiff Federal Trade
Commission. (Attachments: # ] Part 2). (jp) (Entered: 10/11/2018)

 

10/10/2018

FTC'S EXHIBITS in support of ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-1 (Part 6
of 7) DECLARATION OF FTC LEAD INVESTIGATOR CONNOR SANDS filed by Plainuff Federal Trade
Commission. (Attachments: # | Part 2, #2 Part 3). (jp) (Entered: 10/11/2018)

 

10/10/2018

FTC'S EXHIBIT IN SUPPORT OF ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-1
(Part 4 of 7) Declaration of FTC Lead investigator Connor Sands, filed by Plaintiff Federal Trade Commission
(Attachments: # 1 Part 1 PX-1 (Part 4 of 7), #2 Part 2 PX-1 (Part 4 of 7), #3 Part 3 PX-1 (Part 4 of 7), #4 Part 4
PX-1 (Part 4 of 7), #5 Part 5 PX-1 (Part 4 of 7), #6 Part & PX-1 (Part 4 of 7), #7 Part 7 PX-1 (Part 4 of 7), #8
Part 8 PX-1 (Part 4 of 7), #9 Part 9 PX-i (Part 4 of 7), # 10 Part 10 PX-1 (Part 4 of 7), # 11 Part 11 PX-1 (Part 4
of 7), # 12 Part 12 PX-1 (Part 4 of 7), #13 Part 13 PX-1 (Part 4 of 7), #14 Part 14 PX-1| (Part 4 of 7))(ghap)
(Entered: 10/11/2018)

 

10/10/2018

FTC'S EXHIBITS in support of ITS EX PARTE APPLICATION for Temporary Restraining Order 3 PX-] (Part 7
of 7) DECLARATION OF FTC LEAD INVESTIGATOR CONNOR SANDS filed by Plaintiff Federal Trade
Commission, (Attachments: # | Part 2, #2 Part 3, #3 Part 4, #4 Part 5). (jp) (Entered: 10/11/2018)

 

10/10/2018

NOTICE OF ASSIGNMENT to District Judge S. James Otero and Magistrate Judge Paul L. Abrams. (jp)
(Entered: 10/11/2018)

 

10/10/2018

NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM filed. (jp) (Entered: 10/11/2018)

 

10/10/2018

ORDER TEMPORARILY SEALING FILE AND DOCKET 2 by Judge S. James Otero that the motion is
GRANTED, and FURTHER ORDERED as follows: The file and docket in this action, including the Complaint,
Plaintiff's Ex Parte Application for Temporary Restraining Order. (SEE DOCUMENT FOR FURTHER
INFORMATION). (jp) (Entered: 10/11/2018)

 

10/10/2018

EX PARTE APPLICATION for TRO with Asset Freeze, Appointment of a Temporary Receiver, and Other
Equitable Relief, and Order to Show Cause Why a Preliminary Injunction Should Not Issue. (jp) (Additional
attachment(s) added on 10/11/2018: #1 additional attachment) (jp). Modified on 10/23/2018 (Ic). (Entered:
10/11/2018)

 

10/10/2018

ORDER GRANTING Application for Leave to File memorandum in support of Ex Parte Application for
Temporary Restraining Order and Other Equitable Relief in Excess of the 25 Page Limitation imposed by Local
Rule 11-6. Gp} Modified on 10/23/2018 (Ic). (Entered: 10/11/2018)

 

10/10/2018

31

PLAINTIFF'S EX PARTE Recommendation for Temporary Receiver. (jp) Modified on 10/23/2018 (Ic). (Entered:
10/11/2018)

 

10/10/2018

oe)
nN

ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO
HAC VICE by Judge S. James Otero: granting 16 Non-Resident Attorney Elizabeth J Sanger APPLICATION to
Appear Pro Hac Vice on behalf of Plaintiff Federal Trade Commission, designating Stacy R Procter as local
counsel. (jp) (Entered: 10/11/2618)

 

 

10/10/2018

 

i
ad

 

ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO
HAC VICE by Judge S. James Otero: granting 17 Non-Resident Attorney Edwin Rodriguez APPLICATION to
Appear Pro Hac Vice on behalf of Plaintiff Federal Trade Commission, designating Stacy R Procter as local

 

 

10/15/2019

. 1:37 PM
CM/ECF - California Cong Bigtrip9-cv-12138-MLW Documentips died BeyEeyso’/“e> AB Ref pi9635529093844438-L_1_0-|

counsel. (jp) (Entered: 10/11/2018}

ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO
HAC VICE by Judge S. James Otero: granting 18 Non-Resident Attorney Shira D Modell APPLICATION to
Appear Pro Hac Vice on behalf of Plaintiff Federal Trade Commission, designating Stacy R Procter as local
counsel, (jp) (Entered: 10/11/2018)

10/10/2018 35 | ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO
HAC VICE by Judge S. James Otero: granting 19 Non-Resident Attorney James A Prunty APPLICATION to
Appear Pro Hac Vice on behalf of Plaintiff Federal Trade Commission, designating Stacy R Procter as local
counsel. (jp) (Entered: 10/11/2018)

INITIAL STANDING ORDER upon filing of the complaint by Judge 8. James Otero. (ver) (Entered: 10/12/2018)

 

10/10/2018

ie
fs

 

 

10/12/2018
10/15/2018

 

a le

21 DAY Summons Issued re Complaint - (Discovery),, 1 as to defendants Advanced Mens Institute Prolongz
LLC, Danielle Cadiz, Eunjung Cardiff, Jason Cardiff, Carols Place Limited Partnership, Indentify, LLC, Redwood
Scientific Technologies, Inc.(a Nevada corporation), Redwood Scientific Technologies, Inc.(a California
corporation), Redwood Scientific Technologies, Inc.(a Delaware corporation). Runway Products, LLC. (Ic)
(Fniered: 10/16/2018)

OATH OF OFFICER filed by Receiver Robb Evans & Associates LLC (le) Modified on 12/10/2018 (Ic).(Late
docketing due to Clerk's Office error.) (Entered: 12/10/2018)

10/22/2018 75 | CERTIFICATE BY ATTORNEY PURUSUANT TO LR 65-5 AND UNDERTAKING FOR RECEIVER BOND
THEREIN in the amount of $ (5,000.00 posted by Receiver Robb Evans & Associates LLC, Temporary Receiver
(Late docketing due to Clerk’s Office error.) (Ic) (Entered: 12/10/2018)

10/23/2018 38 | DECLARATION OF SERVICE filed by Plaintiff Federal Trade Commission, re Order on Motion for Temporary
Restraining Order,, Order on Motion for Order to Show Cause,. Order on Motion for Preliminary Injunction, 29
Jason Cardiff served on October 12, 2018. (Prunty, James) (Entered: 10/23/2018)

10/23/2018 39 | DECLARATION OF SERVICE filed by Plaintiff Federai Trade Commission, re Order on Motion for Temporary
Restraining Order,, Order on Motion for Order to Show Cause,, Order on Motion for Preliminary Injunction, 29
Eunjung Cardiff served on October 12, 2018. (Prunty, James} (Entered: 10/23/2018)

 

10/22/2018

ip

 

 

 

 

10/23/2018 40 | DECLARATION OF SERVICE filed by Plaintiff Federal Trade Commission, re Order on Motion for Temporary
Restraining Order,, Order on Motion for Order to Show Cause,, Order on Motion for Preliminary Injunction, 29
Danielle Cadiz served on October 14, 2018. (Prunty, James} (Entered: 10/23/2018)

10/23/2018 41 | NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Proof of Service (subsequent
documents), 39 . Proof of Service (subsequent documents), 38 , Proof of Service (subsequent documents), 40 .
The following error(s) was/were found: Incorrect event selected. Correct event to be used is: Service of summons
and complaint returned executed 21 days. Other error(s) with document(s): The pdf document includes service on
the summons and compiaint, in addition to the subsequent documents, therefore the correct event is that cited
above. In response to this notice, the Court may: (1) order an amended or correct document to be filed; (2) order
the document stricken, or (3) take other action as the Court deems appropriate. You need not take any action in
response to this notice unless and until the Court directs you to do so. (Ic) (Entered: 10/23/2018)

10/23/2018 45 | MINUTES OF MOTION FOR PRELIMINARY INJUNCTION Hearing held before Judge S. James Otero: Court
reviews the procedural history. Receiver addresses the Court. The Court will grant the request of the FTC. Counsel
for FTC shall submit proposed orders. Court Reporter: Carol Zurborg. (Ic} (Entered: 10/24/2018)

10/23/2018 206 | TEMPORARY RECEIVER'S AFFIDAVIT ON NONCOMPLIANCE FOR TEMPORARY RESTRAINING
ORDER filed by Receiver Robb Evans & Associates LLC, Temporary Receiver(Late docketing due to Clerks
Office error) (Ic) (Entered: 08/27/2019)

10/23/2018 207 | EXHIBITS IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER; PX-7
DECLARATION OF JUDITH J PROCHASAK, PH.D., MPH 3 filed by Plaintiff Federal Trade Commission.
(Attachments: # 1 part 2, #2 part 3){Ic) . (Late Docketing due to Clerk’s Office error).Modified on 8/27/2019 (Ic).
(Entered: 08/27/2019)

10/23/2018 208 | EXHIBITS IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER; PX-8
DECLARATION OF DAVID A LEVITSKY, PH.D 3 filed by Plaintiff Federal Trade Commission. (Attachments:
# 1 part 2, #2 part 3)(Ic) Modified on 8/28/2019 (Ic}.(Late docketing due to Clerks Office error) (Entered:
08/28/2019)

10/23/2018 209 | EXHIBITS IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER: PX 9
part { of 2 Declaraiton of Hossein Sadeghi-Nead, MD, FACS 3 filed by Plaintiff Federal Trade Cornmission. (Ic)
(Additional attachment(s) added on 8/28/2019: # 1 part 1-2) (Ie). (Additional attachment(s) added on 8/28/2019: #

 

 

 

 

 

 

 

 

 

 

 

7 of 22 10/15/2019, 1:37 PM
CM/ECF - California Can @igtip9-cy-12138-MLW Document pst ied woraeys oP a go eR 218635529093844438-1._1_0-]

8 of 22

2 part 1-3) (Ic). (Additional attachments) added on 8/28/2019: # 3 part 1-4) (Ic). (Additional attachment(s) added
on 8/28/2019: #4 part 5) (Ic). (Additional attachment(s) added on 8/28/2019: #5 part 6) (Ic). (Additional
attachment(s) added on 8/28/2019: # 6 part 7) (Ic). (Additional attachment(s) added on 8/28/2019: #7 part 8) (Ic).
(Additional attachment(s) added on 8/28/2019: #8 part 9) (lc). Modified on 8/28/2019 (Ic) (Late docketing duc to
Clerks Office error) (Entered: 08/28/2019)

 

10/23/2018

EXHIBITS IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER; PX 10
Declaration of Stacie A Bosley, PH.D 3 filed by Plaintiff Federal Trade Commission. (lc) Modified on 8/28/2019
(ic).(Late docketing due to Clerks Office error) (Entered: 08/28/2019)

 

10/23/2018

EXHIBITS IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER; PX-11
through PX-30 VOLUME OF CONSUMER DECLARATIONS 3 filed by Plaintiff Federal Trade Commission.
(Ic) (Late docketing due to Clerks Office error) Modified on 8/28/2019 (lc), (Entered: 08/28/2019)

 

10/24/2018

NOTICE OF LODGING filed proposed Preliminary Injunction against Corporate Defendants re Order on
Motion for Temporary Restraining Order,, Order on Motion for Order to Show Cause,, Order on Motion for
Preliminary Injunction, 29 (Attachments: # 1 Proposed Order}(Prunty, James) (Entered: 10/24/2018)

 

10/24/2018

NOTICE OF LODGING filed proposed order extending TRO entered on October 10, 2018 against Jason Cardiff
and Eunjung Cardiff re Order on Motion for Temporary Restraining Order,, Order on Motion for Order to Show
Cause,, Order on Motion for Preliminary Injunction, 29 (Attachments: # | Proposed Order)(Prunty, James}
(Entered: 10/24/2018)

 

10/24/2018

NOTICE OF LODGING filed proposed order extending TRO entered on October 10, 2018 against Danielle
Cadiz re Order on Motion for Temporary Restraining Order,, Order on Motion for Order to Show Cause,, Order
on Motion for Preliminary Injunction, 29 (Attachments: # 1 Proposed Order)(Prunty, James) (Entered:
10/24/2018)

 

10/24/2018

PRELIMINARY INJUNCTION WITH ASSET FREEZE, RECEIVER, AND OTHER EQUITABLE
RELIEFAGAINST REDWOOD SCIENTIFIC TECHNOLOGIES, INC. (CA); REDWOOD
SCIENTIFICTECHNOLOGIES, INC, (NV); RED WOOD SCIENTIFIC TECHNOLOGIES, INC.

(DE) IDENTIFY, LLC; ADVANCED MENS INSTITUTE PROLONGZ LLC; RUN AWAY PRODUCTS, LLC;
AND CAROLS PLACE LIMITED PARTNERSHIP. The Receiver shall file with the Clerk ofthis Court, unless
already filed, a bond in the sum of $15,000 with sureties to be approved by the Court.(SEE DOCUMENT FOR
SPECIFIC REQUIREMENTS AND INSTRUCTIONS THEREIN) by Judge S. James Otero (Attachments: # 1
Attachment A, #2 Attachment B, #3 Attachment C) (Ic) (Entered: 10/24/2018)

 

10/24/2018

ORDER EXTENDING TEMPORARY RESTRAINING ORDER AND GRANTING CONTINUANCE OF
PRELIMINARY INJUNCTION HEARING FOR DEFENDANT DANIELLE CADIZby Judge S. James Otero:
TRO entered by this Court on October 10, 2018 shall remain in full force and effect until further order of this
Court. IT IS FURTHER ORDERED that the hearing on Plaintiffs application for a preliminary injunction with
respect to Defendant Danielie Cadiz is continued to Wednesday, November 7, 2018 at 4:00 p.m. (Ic) (Entered:
10/25/2018)

 

10/24/2018

ORDER EXTENDING TEMPORARY RESTRAINING ORDER AND GRANTING CONTINUANCE
OFPRELIMINARY INJUNCTION HEARING FOR DEFENDANTS JASON CARDIFF ANDEUNJUNG
CARDIFF AND ORDERING THEM TO RETURN ASSETS by Judge 8S. James Otero: The hearing to show
cause why a preliminary injunction should not issue with respect to Defendants Jason Cardiff and Eunjung Cardiff
is continued to Wednesday, November 7, 2018 at 4:00 p.m. (SEE DOCUMENT FOR OTHER SPECIFICS). (ic)
(Entered: 10/25/2018)

 

10/25/2018

NOTICE of Appearance filed by attorney Michael Gerard Fletcher on behalf of Receiver Robb Evans &
Associates LLC, Temporary Receiver (AUomey Michael Gerard Fletcher added to party Robb Evans &
Associates LLC, Temporary Receiver(pty:rc))(Fletcher, Michael) (Entered: 10/25/2018)

 

10/25/2018

NOTICE of Appearance filed by attorney Craig A Welin on behalf of Receiver Robb Evans & Associates LLC.
Temporary Receiver (Attomey Craig A Welin added to party Robb Evans & Associates LLC, Temporary
Receiver(pty:re))(Welin, Craig) (Entered: 10/25/2018)

 

10/25/2018

NOTICE of Appearance filed by attorney Hal D Goldfiam on behalf of Receiver Robb Evans & Associates LLC,
Temporary Receiver (Attorney Hal D Goldflam added to party Robb Evans & Associates LLC, Temporary
Receiver(ply:tc))(Goldflam, Hal) (Entered: 10/25/2018}

 

11/01/2018

REPORT of Receiver filed by Receiver Robb Evans & Associates LLC, Temporary Receiver. (Goldflam, Hal}
(Entered: 11/01/2018)

 

 

11/02/2018

 

 

NOTICE OF ERRATA filed by Receiver Robb Evans & Associates LLC, Temporary Receiver. correcting Report
52 Notice of Erratum re: Report of Receiver's Activities for the Period from October 10, 2018 through October

 

 

10/15/2019

, 1:37 PM
CMIECF - California CengabDistig.cv-12138-MLW Document MP6: /RSEF EE 729 Y/ Pate NR Bp 7552909 3844458-L_ 10-1

31, 2018 filed on November I, 2018 (Goldflam, Hal) (Entered: 11/02/2018)

11/02/2018 54 | STIPULATION for Preliminary Injunction as to Danielle Cadiz filed by Plaintiff Federal Trade Commission.
(Attachments: # 1 Proposed Order Proposed Stipulated Preliminary Injunction}(Rodriguez, Edwin) (Entered:
11/02/2018)

11/07/2018 55 | STIPULATED PRELIMINARY INJUNCTION AS TO DEFENDANT DANIELLE CADIZ by Judge S. James
Otero that Defendant Cadiz, ner officers, agents, employees, and attorneys, and all other persons in active concert
or participation with her, whe receive actual notice of this Order by personal service or otherwise, whether acting
directly or indirectly, in connection with the advertising, marketing, promoting, or offering for sale of any goods,
services, or programs are preliminarily restrained and enjoined. (SEE DOCUMENT FOR FURTHER
INFORMATION). FURTHER ORDERED that the Receiver shall file with the Clerk ofthis Court, unless already
filed, a bond in the sum of $15,000 with sureties to be approved by the Court, conditioned that the Receiver will
well and truly perform the duties of the office and abide by and perform all acts the Court directs. (jp) (Entered:
11/07/2018)

 

 

 

11/07/2018 56 | NOTICE OF LODGING filed Proposed Preliminary Injunction as to Defendants Jason Cardiff and Eunjunp
Cardiff re Order,, Set/Reset Hearing, 48 , Order on Motion for Temporary Restraining Order,, Order on Motion for
Order to Show Cause,, Order on Motion for Preliminary Injunction, 29 (Attachments: # 1 Proposed Order)
(Sanger, Elizabeth) (Entered: 11/07/2018)

11/07/2018 58 | MINUTES OF Preliminary Injunction With Respect to Defendants Jason Chardiff and Eunjung CardiffShow
Cause Hearing held before Judge S. James Otero: Hearing held. The Court orders the parties to meet and confer
regarding the FTC's request for a preliminary injunction. This matter is placed on second call, Matter is recalled.
The Court is advised that the parties have agreed to conditions of the preliminary injunction, The FTC shall
submit a proposed order by tomorrow 11/8/2018. Court Reporter: Carol Zurborg. (jp) (Entered: 11/08/2018)

11/08/2018 37 | NOTICE OF ERRATUM filed by Plaintiff Federal Trade Commission. Regarding Notice of Lodging of Proposed
Pi (Attachments: # | Proposed Order)(Prunty, James) (Entered: 11/08/2018)

11/08/2018 59 | PRELIMINARY INIUNCTION WITH ASSET FREEZE, RECEIVER, AND OTHER EQUITABLE RELIEF
AGAINST JASON CARDIFF AND EUNJUNG CARDIFF by Judge S. James Otero that Defendants Jason
Cardiff and Eunjung Cardiff, their officers, agents, employees, and attorneys, and all other persons in active
concert or participation with them, who receive actual notice of this Order by personal service or otherwise,
whether acting directly or indirectly, in connection with the advertising, marketing, promoting, or offering for sale
of any goods, services, or programs are preliminarily restrained and enjoined. (SEE DOCUMENT FOR
FURTHER INFORMATION). FURTHER ORDERED that the Receiver shall file with the Clerk of this Court,
unless already filed, a bond in the sum of $15,000 with sureties to be approved by the Court. FURTHER
ORDERED that Defendants Jason Cardiff and Eunjung Cardiff shall surrender any and all domestic and foreign
passports to the Receiver on or before 11/12/2018 at 1:00 p.m, (noon). (jp) (Entered: 11/08/2018)

 

 

 

 

18/14/2018 60 | TRANSCRIPT ORDER as to plaintiff Federal Trade Commission for Court Reporter. Court will contact Connor
Sands at csands@ftc.gov with further instructions regarding this order. Transcript preparation will not begin until
payment has been satisfied with the court reporter, (Sanger, Elizabeth) (Entered: 11/14/2018)

11/15/2018 6! | WAIVER OF SERVICE Returned Executed filed by Plaintiff Federal Trade Commission. upon Danielle Cadiz
waiver sent by Plaintiff on 10/28/2018, answer due 12/27/2018. Waiver of Service signed by Attorney Jesse
Thaler, for Danille Cadiz. (Prunty, James) (Entered: 11/15/2018)

11/15/2018 62 | PROOF OF SERVICE Executed by Plaintiff Federal Trade Commission, upon Defendant Jason Cardiff served on
10/26/2018, answer due 11/16/2018. Service of the Summons and Complaint were executed upon Individual
Defendant in compliance with Federal Rules of Civil Procedure by personal service.Original Summons returned.
(Prunty, James) (Entered: 11/15/2018)

PL/15/2018 63 | PROOF OF SERVICE Executed by Plaintiff Federal Trade Commission, upon Defendant Eunjung Cardiff served
on 10/26/2018, answer due 11/16/2018. Service of the Summons and Complaint were executed upon Eunjung
Cardiff, Individually in compliance with Federal Rules of Civil Procedure by personal service.Original Summons
returned. (Prunty, James) (Entered: 11/15/2018)

 

 

 

 

11/15/2018 64 | PROOF OF SERVICE Executed by Plaintiff Federal Trade Commission, upon Defendant Redwood Scientific
Technologies, Inc.(a Nevada corporation) served on 10/26/2018, answer due 11/16/2018. Service of the Summons
and Complaint were executed upon Redwood Scientific Technologies, Inc. (CA) in compliance with Federal
Rules of Civil Procedure by personal service.Original Summons returned. (Prunty, James) (Entered: 11/15/2018)

11/15/2018 65 | PROOF OF SERVICE Executed by Plaintiff Federal Trade Commission, upon Defendant Service of the
Summons and Complaint were executed upon Redwood Scientific Technologies, Inc (NV) in compliance with
Federal Rules of Civil Procedure by personal service.Original Summons returned. (Prunty, James) (Entered:
11/15/2018)

 

 

 

 

 

 

9 of 22 10/15/2019, 1:37 PM
CM/ECF - California CeyghDisttig-cy-12138-MLW Document hitre//qeijesed ne yauss1:9 »/ Bice DIAR pf 182 35529093844438-L._ 10-1

11/15/2018 66 | PROOF OF SERVICE Executed by Plaintiff Federal Trade Commission, upon Defendant Service of the
Summons and Complaint were executed upon Redwood Scientific Technologies, {nc (DE) in compliance with
Federal Rules of Civil Procedure by personal service.Original Summons returned. (Prunty, James) (Entered:
11/15/2018)

11/15/2088 67 | PROOF OF SERVICE Executed by Plaintiff Federal Trade Commission, upon Defendant Indentify, LLC served
on 10/26/2018, answer due 11/16/2018. Service of the Summons and Complaint were executed upon Jason
Cardiff, owner, officer in compliance with Federal Rules of Civil Procedure by personal service.Original
Summons returned. (Prunty, James) (Entered: 11/15/2018)

 

 

11/15/2018 68 | PROOF OF SERVICE Executed by Plaintiff Federal Trade Commission, upon Defendant Advanced Mens
Institute Prolongz LLC served on 10/26/2018, answer due 11/16/2018. Service of the Summons and Complaint
were executed upon Jason Caridff, Director, Officer, Owner in compliance with Federal Rules of Civil Procedure
by personal service.Original Summons returned. (Prunty, James) (Entered: 11/15/2018)

 

11/15/2018 69 | PROOF OF SERVICE Executed by Plaintiff Federal Trade Commission, upon Defendant Runway Products, LLC
served on 10/26/2018, answer due 11/16/2018. Service of the Summons and Complaint were executed upon Jason
Cardiff, Officer, Director in compliance with Federal Rules of Civil Procedure by personal service.Original
Summons returned, (Prunty, James} (Entered: 11/15/2018)

11/15/2018 70 | PROOF OF SERVICE Executed by Plaintiff Federal Trade Commission, upon Defendant Carols Place Limited
Partnership served on 10/26/2018, answer due 11/16/2018. Service of the Summons and Complaint were executed
upon Jason Cardiff, Partner, Owner in compliance with Federal Rules of Civil Procedure by personal
service.Original Summons returned. (Prunty, James) (Entered: 11/15/2018)

 

 

11/20/2018 71 | TRANSCRIPT for proceedings held on 10/23/18 2:33 p.m. Court Reporter: Carol Jean Zurborg, phone number
(213) 894-3539, Transcript may be viewed at the court public terminal or purchased through the Court Reporter
before the deadline for Release of Transcript Restriction. After that date it may be obtained through PACER.
Notice of Intent to Redact due within 7 days of this date. Redaction Request due 12/11/2018. Redacted Transcript
Deadline set for 12/21/2018. Release of Transcript Restriction set for 2/19/2019. (Zurborg, Carol) (Entered:
11/20/2018)

11/20/2018 72 | TRANSCRIPT for proceedings held on 11/7/18 4:22 p.m. Court Reporter: Carol Jean Zurborg, phone number
(213) 894-3539. Transcript may be viewed at the court public terminal or purchased through the Court Reporter
before the deadline for Release of Transcript Restriction. After that date it may be obtained through PACER.
Notice of Intent to Redact due within 7 days of this date. Redaction Request due 12/11/2018. Redacted Transcript
Deadline set for 12/21/2018. Release of Transcript Restriction set for 2/19/2019. (Zurborg, Carol) (Entered:
11/20/2018)

11/20/2018 73 | NOTICE OF FILING TRANSCRIPT filed for proceedings 10/23/18 2:23 p.m. and 11/7/18 4:22 p.m. re
Transcript 72 , 71 THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (Zurborg, Carol}
TEXT ONLY ENTRY (Entered: 11/20/2018)

12/13/2018 76 | ANSWER to Complaint - (Discovery),, 1 filed by Defendant Danielle Cadiz.(Attorney Jesse James Thaler added
to party Danielle Cadiz(pty:dit))(Thaler, Jesse) (Entered: 12/13/2018)

12/14/2018 77 | NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Danielle Cadiz Answer to
Complaint (Discovery) 76 . The following error(s) was/were found: Local Rule 7,1-1 No Notice of Interested
Parties and/or no copies. In response to this notice, the Court may: (1) order an amended or correct document to
be filed; (2) order the document stricken; or (3) take other action as the Court deems appropriate. You need not
take any action in response to this notice unless and until the Court directs you to do so. (Ic) (Entered:
12/14/2018)

12/19/2018 78 | NOTICE of Lis Pendens filed by Receiver Robb Evans & Associates LLC, Temporary Receiver. (Goldflam, Hal}
(Entered: 12/19/2018)

 

 

 

 

 

 

 

 

12/28/2018 79 | ORDER SETTING SCHEDULING CONFERENCE by Judge S. James Otero. Rule 26 Meeting Report due by
3/18/2019. Scheduling Conference set for 4/1/2019 at 08:30 AM before Judge S. James Otero. (ver) (Entered:
12/28/2018)

12/28/2018 80 | INITIAL STANDING ORDER upon filing of the complaint by Judge 8. James Otero, (ver) (Entered: 12/28/2018)

01/07/2019 81 | APPLICATION for Order for Approving and Authorizing Payment of Receivers and Receivers Counsels Fees and

Expenses for the Period From Inception of Receivership Estate Through November 30, 2018 (w/Proaf{s) of
Service} filed by Receiver Robb Evans & Associates LLC, Temporary Receiver. Application set for hearing on
2/19/2019 at 10:00 AM before Judge S. James Otero. (Attachments: # 1 Declaration (s} of Brick Kane and C.
Welin (Part 1 of 2), #2 Declaration (s) of Brick Kane and C. Welin (Part 2 of 2}) (Welin, Craig) (Entered:
01/07/2019)

 

 

 

 

 

10 of 22 10/15/2019, 1:37 PM
CM/ECF - California CeyghDisttig-cy-12138-MLW Document hits /qeiiesel neyarepteg v/qBikie/ DIGR QF 197535529093844438-L_|_0-1

OL/15/2019 82 | Emergency NOTICE OF MOTION AND MOTION to Stay Case pending Government Funding of Agencies filed
by FTC Federal Trade Commission. Motion set for hearing on 1/18/2019 at 08:30 AM before Judge S. James
Otero. (Attachments: # 1 Proposed Order) (Prunty, James) (Entered: 01/15/2019)

01/15/2019 83 | STATEMENT of Receiver's Response Emergency NOTICE GF MOTION AND MOTION to Stay Case pending
Government Funding of Agencies 82 {w/Proof of Service) filed by Receiver Robb Evans & Associates LLC,
Temporary Receiver. (Welin, Craig) (Entered: 01/15/2019)

01/16/2019 84 | ORDER DENIED AS REQUESTED 82 by Judge S. James Otero: The Court continues the hearing in re
APPLICATION for Order for Approving and Authorizing Payment of Receivers and Reccivers Counsels Fees and
Expenses for the Period From Inception of Receivership Estate Through November 30, 2018 filed by Receiver
Robb Evans & Associates LLC, Temporary Receiver from 2/19/19 to Monday, March 18, 2019 10:00 am. 81.
All other deadlines are extended thirty (30) days. The Scheduling Conference remains set for 4/1/19, (Ic)
(Entered: 01/17/2619)

02/21/2019 85 | Joint STIPULATION to correct Preliminary Injunction,,, 55 , Joint STIPULATION to Clarify asset freeze
provision, Re: Preliminary Injunction,,, 55 , filed by plaintiff Federal Trade Commission. (Attachments: # 1
Proposed Order)(Sanger, Elizabeth) (Entered: 02/21/2019)

02/26/2019 86 | CORRECTED STIPULATED PRELIMINARY INJUNCTION AS TO DEFENDANT DANIELLE CADIZ 85 by
Judge S$. James Otero. IT IS THEREFORE ORDERED that Defendant Cadiz, her officers, agents, employees, and
attomeys, and all other persons in active concert or participation with her, who receive actual notice of this Order
by personal service or otherwise, whether acting directly or indirectly, in connection with the advertising,
marketing, promoting, or offering for sale of any goods, services, or programs are preliminarily restrained and
enjoined. IT IS FURTHER ORDERED that the Receiver shall file with the Clerk of this Court, unless already
filed, a bond in the sum of $15,000 with sureties to be approved by the Court, conditioned that the Receiver will
well and truly perform the duties of the office and abide by and perform all acts the Court directs. IT IS
FURTHER ORDERED that this Order shall supersede the Stipulated Preliminary Injunction as to Defendant
Danielle Cadiz of November 7, 2018 (Dkt. No. 55 ) and shall expire upon entry of a final judgment in this case as
to Defendant Cadiz. See document for specifics. (lom) (Entered: 02/27/2019)

03/01/2019 87 | ANSWER to Complaint - (Discovery),, 1 with JURY DEMAND filed by Defendant Jason Cardiff.(Attorney
James D White added to party Jason Cardiff(pty-:dft))(White, James) (Entered: 03/01/2019)

03/01/2019 88 | ANSWER to Complaint - (Discovery),, 1 filed by Defendant Eunjung Cardiff.(Attorney James D White added to
party Eunjung Cardiff(pty:dft})(White, James) (Entered: 03/01/2019)

03/05/2019 89 | APPLICATION for Clerk to Enter Default against Company Defendants Advanced Mens Institute Prolongz LLC,
Carols Place Limited Partnership, Indentify, LLC, Redwood Scientific Technologies, Inc.(a Nevada corporation),
Redwood Scientific Technologies, Inc.(a California corporation), Redwood Scientific Technologies, Inc.(a
Delaware corporation), Runway Products, LLC filed by Plaintiff Federal Trade Commission. Application set for
hearing on 3/18/2019 at 10:00 AM before Magistrate Judge Paul L. Abrams. (Attachments: # 1 Affidavit, #2
Exhibit} (Prunty, James) (Entered: 03/05/2019)

03/05/2019 90 | NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: APPLICATION for Clerk to
Enter Default against Company Defendants Advanced Mens Institute Prolongz LLC, Carols Place Limited
Partnership, Indentify, LLC, Redwood Scientific Technologies, Inc.(a Nevada corporation), Redwood Scientific
Technologies, In 89 . The following error(s} was/were found: Hearing information is missing, incorrect, or not
timely. Other error(s) with document(s}: Filer erroneously set a hearing before the Magistrate, which does not
appear on the pdf document, or is a hearing required. Clerk will TERMINATE THE ERRONEOUS HEARING
AND PROCESS DEFAULT BY SEPARATE ENTRY. NO RESPONSE TO THIS NOTICE IS REQUIRED. (Ic)
(Entered: 03/05/2019)

03/05/2019 91 | DEFAULT BY CLERK F.R.Civ.P.55(a) as to Advanced Mens Institute Prolongz LLC, Runaway Products, LLC,
Carols Place Limited Partnership (Ic) (Entered: 03/05/2019}

03/05/2019 92 | DEFAULT BY CLERK F.R.Civ.P.55(a) as to Redwood Scientific Technologies, Inc., a California corporation,
Redwood Scientific Technologies, Inc., a Nevada corporation, Redwood Scientific Technologies, Inc., a Delaware
corporation (Ic) (Entered: 03/05/2019)

03/06/2019 93 | NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Answer to Complaint
(Discovery) 87 , Answer to Complaint (Discovery) 88 by Jason Cardiff and Eunjung Cardiff. The following
error(s) was/were found: Local Rule 7.1-1 No Notice of Interested Parties and/or no copies. In response to this
notice, the Court may: (1) order an amended or correct document to be filed; (2) order the document stricken; or
(3} take other action as the Court deems appropriate. You need not take any action in response to this notice unless
and until the Court dirccts you to do so. (Ic) (Entered: 03/06/2019)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11 of 22 10/15/2019, 1:37 PM
CM/ECF - California CepygbDisttig-cy-12138-MLW Document bitre:/qriieaed neyaeesieg W/ Biskie/ DlaR gf 19 %§35529093844438-1_1_0-1

03/06/2019 94 | AMENDED NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Answer to
Complaint (Discovery) 87 , Answer to Complaint (Discovery) 88 . The following error(s) was/were found: Local
Rule 7.1-1 No Notice of Interested Parties and/or no copies. CASE NUMBER INCORRECT AS TO JUDGE
AND MAGISTRATES INITIALS AS "No. ED18-CV-02104-JKB (KKx} CASE NUMBER IS TO READ
CORRECTLY AS ED:18-cv-02104-SJO-PLA. In response to this notice, the Court may: (1) order an amended or
correct document to be filed; (2) order the document stricken; or (3) take other action as the Court deems
appropriate. You need not take any action in response to this notice unless and until the Court directs you to do so.
(Ic) (Entered: 03/06/2019)

 

 

 

 

03/06/2019 95 | REQUEST for Clerk to Enter Default against Defendant Indentify, LLC filed by Plaintiff Federal Trade
Commission. (Attachments: # 1 Declaration, # 2 Exhibit) (Rodriguez, Edwin) (Entered: 03/06/2019)

03/07/2019 96 | DEFAULT BY CLERK ER.Civ.P.55(a) as to Identify, LLC (lc) (Entered: 03/07/2019)

03/13/2019 97 | EX PARTE APPLICATION for Order for Release of Passports filed by Defendants Eunjung Cardiff, Jason
Cardiff. (Attachments: # | Proposed Order} (White, James) (Entered: 03/13/2019)

03/13/2019 98 | ORDER DENYING EX PARTE APPLICATION FOR ORDER FOR RELEASE OF PASSPORTS AS TO

Defendants Jason Cardiff and Eunjung Cardiff 97 by Judge S. James Otero (Ic) (Entered: 03/13/2019)

 

03/14/2019 99 | TEXT ONLY ENTRY by Judge S. James Otcro. On the Court's motion, the Court takes off calendar and under
submission the Application for Order Approving and Authorizing Payment of Receivers and Receivers’ Counsels’
Fees and Expenses for the Period from Inception of Receivership Estate Through November 30, 2018 81 ,
previously scheduled for 3/1 8/2019 at 10:00 AM. No appearance is necessary. THERE IS NO PDF DOCUMENT
ASSOCIATED WITH THIS ENTRY. (smo) (Entered: 03/14/2019)

03/20/2019 100 | NOTICE OF MOTION AND MOTION to Strike affirmative defenses Answer to Complaint (Discovery) 87 ,
Answer to Complaint (Discovery) 88 filed by plaintiff Federal Trade Commission. Motion set for hearing on
4/22/2019 at 10:00 AM before Judge S. James Otero. (Attachments: # 1 Declaration, #2 Memorandum, #3
Proposed Order) (Sanger, Elizabeth} (Entered: 03/20/2019)

03/25/2019 101 | JOINT REPORT Rule 26(f) Discovery Plan of Plaintiff FTC and Defendants Jason Cardiff, Eunjung Cardiff, and
Danielle Cadiz ; estimated length of trial 12 days, filed by Plaintiff Federal Trade Commission.. (Attachments: # 1
Exhibit Exhibit A, Schedule of Pretrial Dates)(Rodriguez, Edwin) (Entered: 03/25/2019)

03/26/2019 102 | SCHEDULING NOTICE by Judge 5. James Otero. The Court continues the Scheduling Conference set 4/1/19 to
Monday, 5/20/2019 at 08:30 AM before Judge S. James Otero. THERE IS NO PDF DOCUMENT ASSOCIATED
WITH THIS ENTRY. (ver) TEXT ONLY ENTRY (Entered: 03/26/2019)

 

 

 

 

04/12/2019 103 | SCHEDULING NOTICE by Judge S. James Otero. The Court finds the following motion is suitable for
disposition without oral argument and vacates the hearing on the MOTION to Strike affirmative defenses Answer
to Complaint (Discovery) 87, Answer to Complaint (Discovery) 88 filed by plaintiff Federal Trade Commission.
(ECF No. 100]., set for hearing on April 22, 2019. See Fed. R. Civ. P. 78(b). No appearance is required. The
briefing schedule remains as set by Local Rule. THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS
ENTRY. (ver) TEXT ONLY ENTRY (Entered: 04/12/2019)

04/16/2019 =| 104 | NOTICE OF MOTION AND MOTION for Order for Reicase of Passports etc filed by Defendant Jason Cardiff.
Motion set for hearing on 5/13/2019 at 01:30 PM before Judge S. James Otero. (Attachments: # 1 Proposed
Order) (White, James) (Entered: 04/16/2019)

04/18/2019 105 | NOTICE filed by Defendant Iason Cardiff. (While, James) (Entered: 04/18/2019)

04/19/2019 106 | NOTICE OF NON-OPPOSITION to NOTICE OF MOTION AND MOTION to Strike affirmative defenses
Answer to Complaint (Discovery) 87 . Answer to Complaint (Discovery) 88 100 filed by Defendant Jason
Cardiff. (White, James) (Entered: 04/19/2019)

NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Notice (Other) 105 by Jason
Cardiff. The following error(s) was/were found: Document linked incorrectly to the wrong document/dacket
entry. Proposed Document was not submitted as separate attachment. Incorrect event selected. Correct event to be
used is: Notice WITHDRAWAL (Document or Motion), Other error(s) with document(s): Due to incorrect event,
the motions sought to be withdrawn remains pending. As filed a proposed order should have been submitted as a
separate attachment. In response to this notice, the Court may: (1) order an amended or correct document to be
filed; (2) order the document stricken; or (3) take other action as the Court deems appropriate. You need not take
any action in response to this notice unless and until the Court directs you to do so. (lc) (Entered: 04/22/2019)

 

 

 

 

—
oe |

04/22/2019

 

04/22/2019

—_
oO

OPPOSITION to NOTICE OF MOTION AND MOTION for Order for Release of Passports etc 104 filed by
Plaintiff Federal Trade Commission. (Attachments: # 1 Declaration)(Sanger, Elizabeth) (Entered: 04/22/2019)

 

 

 

 

 

12 of 22 10/15/2019, 1:37 PM
CM/ECF - California CeypaeDisttig-cv-12138-MLW Document itns//ert Rael ne ene p20 v/qpickte DEAR pf 1925 35529093844438-L_1_0-1

04/23/2019 109 | Notice of Withdrawal of Motion for Order 104 filed by Defendant Jason Cardiff. (White, James) (Entered:
04/23/2019)

04/30/2019 110 | SCHEDULING NOTICE by Judge S. James Otero. The Court Denies as moot the MOTION for Order for
Release of Passports ete filed by Defendant Jason Cardiff. (ECF No. 104] THERE IS NO PDF DOCUMENT
ASSOCIATED WITH THIS ENTRY. (vcr) TEXT ONLY ENTRY (Entered: 04/30/2019)

ORDER STRIKING AFFIRMATIVE DEFENSES AND RESERVATION OF RIGHTS AND DENYING
DEMAND FOR JURY TRIAL 100 by Judge S. James Otero: 1. The Cardiff Defendants First, Sixth, and Eleventh
Affirmative Defenses are stricken without leave to amend.2.The Cardiff Defendants Second, Third, Fourth, Fifth,
Seventh,Eighth, Ninth, and Tenth Affirmative Defenses are stricken with leave to amend.3.The Cardiff
Defendants Reservation of Rights is stricken without leave to amend. 4.The Cardiff Defendants Jury Demand is
denied. (Ic) (Entered: 05/03/2019)

NOTICE OF MOTION AND MOTION for Order for Release of Passports; Release of Funds for Living
Allowance and Attomeys Fees and Costs , NOTICE OF MOTION AND MOTION for Attorney Fees, Release of
Passports, ete filed by Defendants Eunjung Cardiff, Jason Cardiff. Motion set for hearing on 6/10/2019 at 10:00
AM before Judge 8. James Otero. (Attachments: # 1 Proposed Order) (White, James) (Entered: 05/07/2019)

 

 

05/03/2019 Ul

—

 

05/07/2019

th

 

03/09/2019

=
ha

Joint STIPULATION for Permanent Injunction as to Defendant Danielle Cadiz filed by plaintiff Federal Trade
Commission. (Attachments: # 1 Proposed Order)(Sanger, Elizabeth} (Entered: 05/09/2019)

STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
DEFENDANTDANIELLE CADIZ filed by Judge S. James Otero :Judgment in the amount of $18,200,000.00 is
entered in favor of the Commission. This judgment is suspended, subject to the Subsections below (SEE
DOCUMENT FOR SPECIFICS TERMS OF SUSPENSION).The suspension of the judgment will be lifted as to
StipulatingDefendant if, upon motion by the Commission, the Court finds that StipulatingDefendant failed to
disclose any material asset, materially misstated the value of any asset etc.If the suspension of the judgment is
lifted, the judgment becomes immediately due as to Stipulating Defendant. (SEE DOCUMENT FOR OTHER
SPECIFICS AND AS TO COMPLIANCE REQUIREMENTS THERETO). (Ic) (Entered: 05/17/2019)

APPLICATION to file document under seal filed by Plaintiff Federal Trade Commission. (Attachments: # 1
Proposed Order, #2 Redacted Document Opposition to Motion, #3 Redacted Document Declaration of Counsel
in Support of Opposition, #4 Redacted Document Declaration of FTC Investigator Schools, # 5 Redacted
Document Declaration of FTC Investigator Sands Part 1 of 4, #6 Redacted Document Declaration of FTC
Investigator Sands Part 2 of 4, #7 Redacted Document Declaration of FTC Investigator Sands Part 3 of 4, #8
Redacted Document Declaration of FTC Investigator Sands Part 4 of 4, #9 Redacted Document Volume of
Unpublished Cases)(Sanger, Elizabeth) (Entered: 05/20/2019)

SEALED DECLARATION IN SUPPORT GF APPLICATION to file document under seal 115 filed by Plaintiff
Federal Trade Commission. (Attachments: # | Unredacted Document Opposition to Motion, #2 Unredacted
Document Declaration of Counsel in Support of Opposition, # 3 Unredacted Document Declaration of FTC
Investigator Schools, #4 Unredacted Document Declaration of FTC Investigator Sands Part 1 of 4, #5
Unredacted Document Declaration of FTC Investigator Sands Part 2 of 4, #6 Unredacted Document Declaration
of FTC Investigator Sands Part 3 of 4, #7 Unredacted Document Declaration of FTC Investigator Sands Part 4 of
4, #8 Unredacted Document Volume of Unpublished Cases)(Sanger, Elizabeth) (Entered: 05/20/2019)

MINUTES OF Scheduling Conference held before Judge S. James Otero. The Court and counsel confer regarding
the pending MOTION for Order for Release ofPassports; Release of Funds for Living Allowance. The Court sets
the following schedule:Jury Trial: Tuesday, July 14, 2020 9:00 a.m.Pretrial Conference: Monday, July 8, 2020
9:00 a.m.Motion Cutoff; Monday, May 11, 2020 10:00 a.m.Discovery Cutoff: Tuesday, April 14, 2020.Last Date
to Amend: Not set.Reference of the above case to the Alternative Dispute Resolution Program is
vacated.Settlement is referred to the calendar of Magistrate Judge Paul L. Abrams for all further proceedings. Ail
discovery dispute to be brought before the Magistrate Judge assigned to the case; parties reminded of
requirements of FRCP 26-1{a}; counsel are advised all pretrial documents (as listed) must be filed in compliance
with Courts Initial Standing order. Court Reporter: Cindy Nirenberg. (Ic} (Entered: 05/20/2019}

 

O35/16/2019

=
-

 

05/20/2019

—
—
ra

 

an

05/20/2019

 

05/20/2019 1

i

 

 

05/20/2019 418 | JOINDER in NOTICE OF MOTION AND MOTION for Order for Release of Passports, Release of Funds for
Living Allowance and Attorneys Fees and Costs NOTICE OF MOTION AND MOTION for Attorney Fees ,
Release of Passports, etc 112 filed by Receiver Robb Evans & Associates LLC, Temporary Receiver.
(Attachments: # 1] Declaration, # 2 Declaration)(Fletcher, Michael) (Entered: 05/20/2019)

05/20/2019 Li9 | JOINDER in NOTICE GF MOTION AND MOTION for Order for Release of Passports; Release of Funds for

Living Allowance and Attorneys Fees and Costs NOTICE OF MOTION AND MOTION for Attorney Fees ,
Release of Passports, etc 112 Declaration of Anita Jen in Support of foinder to Opposition to Motion, etc. filed by
Receiver Robb Evans & Associates LLC, Temporary Receiver. (Fletcher, Michael) (Entered: 05/20/2019)

 

 

 

 

 

13 of 22 10/15/2019, 1:37 PM
CMIECF - California C@pggeDisttig-cv-12138-MLW Document Mtr6://eFieach LU A150 v/ Dickie DIGROF 19% 35529093844438-L_1_0-1

14 of 22

05/21/2019

120

TEXT GNLY ENTRY (In Chambers) by Magistrate Judge Paul L. Abrams. This casc has been referred to
Magistrate Judge Abrams for settlement. IT IS ORDERED that plaintiff(s) and defendant(s) confer with each
other and set a date and time for a settlement conference, after clearing the date with Magistrate Judge Abrams’
clerk, Christianna Howard, (213) 894-7103. The date selected must be soon enough to comply with any deadlines
imposed by the District Judge, but not before the parties have engaged in sufficient discussions to make a
settlement conference meaningful. In general, the parties should contact the court clerk at least 30 days prior to
the date on which they wish to hold the settlement conference. Please note that settlement conferences are usually
conducted on Thursdays and begin at 9:00 a.m. IT IS SO ORDERED. THERE IS NO PDF DOCUMENT
ASSOCIATED WITH THIS ENTRY. (ch) TEXT ONLY ENTRY (Entered: 05/21/2019)

 

05/21/2019

NOTICE OF ERRATA filed by Receiver Robb Evans & Associates LLC, Temporary Receiver. correcting Joinder
(Motion Related), 119 (Attachments: # I Exhibit Exhibit 2, pp. 75-91, # 2 Exhibit Exhibit 2, pp. 92-96; Exhs.
3-4\(Fletcher, Michael) (Entered: 05/21/2019)

 

05/28/2019

122

SCHEDULING NOTICE by Judge S. James Otero. The Court finds the following motion is suitable for
disposition without oral argument and vacates the hearing on the MOTION for Order for Release of Passports;
Release of Funds for Living Allowance and Attorneys Fees and Costs, NOTICE OF MOTION AND MOTION
for Attorney Fees, Release of Passports, etc filed by Defendants Eunjung Cardiff, Jason Cardiff (ECF No. 112).,
sct for hearing on June 10, 2019. Sec Fed. R. Civ. P. 78(b). No appearance is required. The bricfing schedule
remains as set by Local Rule. THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (vcr)
TEXT ONLY ENTRY (Entered: 05/28/2019)

 

05/28/2019

ls
and

DECLARATION of Anita Jen re Joinder (Motion Related}, 119 Supplemental Declaration Of Anita Jen In
Support Of Joinder Of Robb Evans & Associates LLC To Federal Trade Commission's Opposition To Plaintiff's
Motion For Release Of Passports And Release Of Funds For Living Allowance And Attorney Fees And Costs filed
by Receiver Robb Evans & Associates LLC, Temporary Receiver. (Fletcher, Michael) (Entered: 05/28/2019)

 

05/28/2019

REPLY Reply in Support NOTICE OF MOTION AND MOTION for Order for Release of Passports: Release of
Funds for Living Allowance and Attorneys Fees and Costs NOTICE OF MOTION AND MOTION for Attomey
Fees , Release of Passports, etc 112 filed by Defendant Jason Cardiff. (White, James) (Entered: 05/28/2019)

 

03/28/2019

REPLY Reply in Support NOTICE OF MOTION AND MOTION for Order for Release of Passports, Release of
Funds for Living Allowance and Attorneys Fees and Costs NOTICE OF MOTION AND MOTION for Attomey
Fees , Release of Passports, etc 112 filed by Defendant Eunjung Cardiff. (White, James) (Entered: 05/28/2019)

 

03/28/2019

126

REPLY Reply/Supp In support of motion NOTICE OF MOTION AND MOTION for Order for Release of
Passports; Release of Funds for Living Allowance and Attorneys Fees and Costs NOTICE OF MOTION AND
MOTION for Attorney Fees , Release of Passports, etc 112 filed by Defendant Jason Cardiff. (White, James)
(Entered: 05/28/2019)

 

05/28/2019

REPLY Supp to Reply in Support of Motion NOTICE OF MOTION AND MOTION for Order for Release of
Passports; Release of Funds for Living Allowance and Attorneys Fees and Costs NOTICE OF MOTION AND
MOTION for Aucorney Fees , Release of Passports, ete 112 filed by Defendant Eunjung Cardiff. (White, James)
(Entered: 05/28/2019)

 

05/31/2019

EX PARTE APPLICATION to Strike Reply (Motion related), 127 , Reply (Motion related), 126 , Reply (Motion
related), 125 , Reply (Motion related}, 124 filed by plaintiff Federal Trade Commission, (Attachments: #1
Declaration Declaration of Counsel in Support of Ex Parte Motion to Strike, # 2 Proposed Order) (Sanger,
Elizabeth) (Entered: 05/31/2019)

 

06/03/2019

MEMORANDUM in Opposition to EX PARTE APPLICATION to Strike Reply (Motion related), 127 , Reply
(Motion related), 126 . Reply (Motion related), 125 . Reply (Motion related), 124 128 filed by Defendants
Eunjung Cardiff, Jason Cardiff. (Attachments: # 1 Memorandum, # 2 Declaration, # 3 Exhibit}(White, James)
(Entered: 06/03/2019)

 

06/10/2019

NOTICE OF MOTION AND MOTION for Order for (f) Granting Receiver Immediate Temporary Access to
Primary Residence of Defendants Jason Cardiff and Eunjung Cardiff for the Purpose of Conducting Appraisals,
(2) Authorizing Receiver lo Employ Law Enforcement to Assist in Gaining Entrance to Cardiffs' Residence; and
(3) Commanding that Cardiffs Cooperate in Making Residence Available at Dates and Times that Receiver
Requests filed by Receiver Robb Evans & Associates LLC, Temporary Receiver. Motion set for hearing on
7/8/2019 at 10:00 AM before Judge S. James Otero. (Allachments: # 1 Memorandum of Points and Authorities, #
2 Declaration of Michael G. Fletcher in Support, # 3 Declaration of Brick Kane in Support, # 4 Proposed Order)
(Fletcher, Michael} (Entered: 06/10/2019)

 

 

06/17/2019

 

 

MEMORANDUM in Opposition to NOTICE OF MOTION AND MOTION for Order for (1) Granting Receiver
Immediate Temporary Access to Primary Residence of Defendants Jason Cardiff and Eunjung Cardiif for the
Purpose of Conducting Appraisals; (2) Authorizing Receiver to Employ Law Enforcemen 130 filed by Defendants

 

 

10/15/2019

, 1:37 PM
CM/ECE - California CeghDisttiof.cy-12138-MLW Document Siins:/qrtrenet pepaustria9 ¥/qBialg ai ARGO F 19 235529093844438-L_1_0-1

Funjung Cardiff, Jason Cardiff. (Attachments: # 1 Exhibit}(White, James) (Entered: 06/17/2019)

APPLICATION to Exceed Page Limitation for Memorandum in Support of Motion for Order ta Show Cause Why
Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade Should Not Be Held In Contempt and
Sanctioned filed by plaintiff Federal Trade Commission. (Attachments: # 1 Proposed Order} (Sanger, Elizabeth)
(Entered: 06/17/2019)

 

06/17/2019

a)
bo

f

 

06/17/2019 1

fad

JOINDER in APPLICATION to Exceed Page Limitation for Memorandum in Support of Motion for Order to
Show Cause Why Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade Should Not Be Held In
Contempt and Sanctioned 132 Joinder Of Receiver Robb Evans & Associates Lic In Support Of Ftc's Motion For
Order To Show Cause Why Eunjung Cardiff, Jason Cardiff, And Jacques Poujade Should Not Be Held In
Contempt filed by Receiver Robb Evans & Associates LLC, Temporary Receiver. (Fletcher, Michael) (Entered:
06/17/2019)

06/17/2019 134 | NOTICE GF MOTION AND MOTION for Order to Show Cause re: Contempt re Defendants Eunjung and Jason
Cardiff and Third Party Jacques Poujade filed by plaintiff Federal Trade Commission. Motion set for hearing on
TALS/2049 at 10:00 AM before Judge $. James Otero. (Attachments: # 1 Declaration Decl of Counsel, # 2
Memorandum Memeorandum in Support of Motion for Order to Show Cause, # 3 Declaration Decl of FTC
Investigator Schools Pt 1, #4 Declaration Decl of FTC Investigator Schools Pt 2, # 5 Declaration Decl of Brick
Kane, # 6 Declaration Decl of FTC Investigator Sands Pt 1, #77 Declaration Decl of FTC Investigator Sands Pt 2,
# 8 Declaration Decl of FTC Investigator Sands Pt 3, #9 Declaration Decl of FTC Investigator Sands Pt 4, # 10
Declaration Decl of FTC investigator Sands Pt 5, #11 Declaration Decl of FTC Investigator Sands Pt 6, # 12
Declaration Decl of FTC Investigator Sands Pt 7, # 13 Declaration Decl of FTC Investigator Sands Pt 8, # 14
Declaration Decl of FTC Investigator Sands Pt 9, # 15 Declaration Decl of FTC Investigator Sands Pt 10, #16
Declaration Decl of FTC Investigator Sands Pt 11, #17 Declaration Decl of FTC Investigator Sands Pt 12, #18
Declaration Dec] of FTC Investigator Sands Pt 13, #19 Declaration Decl of FTC Investigator Sands Pt 14, #20
Declaration Deci of FTC Investigator Sands Pt 15, #21 Declaration Decl of FTC Investigator Sands Pt 16, # 22
Proposed Order Proposed Order to Show Cause) (Sanger, Elizabeth) (Entered: 06/17/2019)

 

 

06/18/2019 135 | NOTICE OF ERRATA filed by Receiver Robb Evans & Associates LLC, Temporary Receiver. correcting Joinder
(Motion Related),, 133 Joinder Of Receiver Robb Evans & Associates Lic In Support Of Ftc’s Motion For Order
To Show Cause Why Eunjung Cardiff, Jason Cardiff, And Jacques Poujade Should Not Be Held In Contempt
(Fletcher, Michael) (Entered: 06/18/2019)

06/18/2019 136 | EX PARTE APPLICATION to Continue hearing from July 15, 2019 to August 19, 2019 Re: NOTICE OF
MOTION AND MOTION for Order to Show Cause re: Contempt re Defendants Eunjung and Jason Cardiff and
Third Party Jacques Poujade 134 filed by Third Party Jacques Poujade. (Attachments: #1 Declaration, #2
Proposed Order) (Attorney Michael Kinney added to party Jacques Poujade(pty:obj)) (Kinney, Michael) (Entered:
06/18/2019}

Opposition opposition re: EX PARTE APPLICATION to Continue hearing frorn July 15, 2019 to August 19, 2019
Re: NOTICE OF MOTION AND MOTION for Order to Show Cause re: Contempt re Defendants Eunjung and
Jason Cardiff and Third Party Jacques Poujade 134 136 filed by Plaintiff Federal Trade Commission.
(Attachments: # 1 Declaration Declaration of FTC Investigator Sands, # 2 Declaration Declaration of FTC
Counsel, # 3 Proposed Order Proposed Order Denying Ex Parle Application)(Sanger, Elizabeth) (Entered:
06/21/2019)

06/24/2019 138 | REPLY in support NOTICE OF MOTION AND MOTION for Order for (1) Granting Receiver Immediate
Temporary Access to Primary Residence of Defendants Jason Cardiff and Eunjung Cardiff for the Purpose of
Conducting Appraisals; (2) Authorizing Receiver to Employ Law Enforcemen 130 Reply To Opposition By Jason
And Eunjung Cardiff To Motion By Receiver For Orders Respecting Conduct Of Appraisals Of Cardiff Residence
filed by Receiver Robb Evans & Associates LLC, Temporary Receiver. (Attorney Gerrick M Warrington added to
party Rebb Evans & Associates LLC, Temporary Recciver(pty:rc)}(Warrington, Gerrick) (Entered: 06/24/2019}

ORDER DENYING JACQUES POUJADES EX PARTE APPLICATION FOR AN EXTENSION OF TIME TO
RESPOND TO THE FTCS MOTION FOR AN ORDER TO SHOW CAUSE WHY JACQUES POUJADE
SHOULD NOT BE HELD IN CONTEMPT AND SANCTIONED, AND FOR AN AUGUST 19, 2019

HEARING ON THE The Court will enter by separate order an Order to Show Cause,directing Eunjung and Jason
Cardiff and Jacques Poujade to personallyappear on July 30, 2019, and show cause why they should not beheld
incontempt of this Courts Orders and sanctioned until they comply by Judge S. James Otero, (Je) (Entered:
06/24/2019)

06/24/2019 140 | ORDER TO SHOW CAUSE WHY DEFENDANTS EUNJUNG AND JASON CARDIFF AND THIRD PARTY
JACQUES POUJADE SHOULD NOT BE HELD IN CONTEMPT OF THIS COURTS PRELIMINARY
ORDERS AND SANCTIONED UNTIL THEY COMPLY FULLY WITH THOSE ORDERS by Judge S. James
Otero: Eunjung Cardiff, Jason Cardiff, and Jacques Poujade shall appear personally on July 30, 2019, at 10 a.m. If
Eunjung Cardiff, Jason Cardiff, orJacques Poujade intends to file pleadings, affidavits, exhibits, motions, or other

 

 

06/21/2019 13

|

 

 

06/24/2019

—
[2
No

 

 

 

 

 

 

15 of 22 10/15/2019, 1:37 PM
CMIECF - California CeyyghDisttig-cv-12138-MLW Document lite ://qriiese 267006819 v/ Bile TAPROF 1%H35529093844438-L_1_0-1

16 of 22

papers in opposition to said Motion or to the entry of the Order requested therein, such papers must be filed with
the Court and served on Plaintiff on or before July 8, 2019. Any reply by Plaintiff shall be filed with the Court and
served on Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade, or their counsel, on or before
July 15, 2019. Plaintiff must serve this Order to Show Cause and accompanying Motion and exhibits filed
therewith on DefendantsEunjung Cardiff, Jason Cardiff, and third party Jacques Poujade, or their counsel, using
the most expeditious means practicable. (Ic) (Entered: 06/24/2019)

 

06/26/2019

PROOF OF SERVICE filed by receiver Robb Evans & Associates LLC, Temporary Receiver, re Order to Show
Cause,,,, 140 Proof Of Service Of Order To Show Cause Why Defendants Eunjung And Jason Cardiff And Third
Party Jacques Poujade Should Not Be Held In Contempt Of The Court's Preliminary Orders And Sanctions Until
They Comply Fully With Those Orders served on 06-24-2019. (Fletcher, Michael) (Entered: 66/26/2019)

 

06/26/2019

PROOF OF SERVICE filed by Receiver Rabb Evans & Associates LLC, Temporary Receiver, re Order to Show
Cause,,.. 140 Supplemental Proof Of Service Of Order To Show Cause Why Defendanis Eunjung And Jason
Cardiff And Third Party Jacques Paujade Should Not Be Held In Contempt Of The Court's Preliminary Orders
And Sanctions Until They Comply Fully With Those Orders served on 06-25-2019. (Fletcher, Michael) (Entered:
06/26/2019)

 

07/02/2019

143

Notice of Appearance or Withdrawal of Counsel: for attorney Ari Nicholas Rothman counsel for Objector Jacques
Poujadc. Adding Ari N. Rothman as counsel of record for Jacques Poujade for the reason indicated in the G-123
Notice, Filed by Objector/Non-Party Jacques Poujade. (Attorney Ari Nicholas Rothman added to party Jacques
Poujade(pty:obj})(Rothman, Ari} (Entered: 07/02/2019)

 

07/02/2019

AFFIDAVIT by affiant: Brick Kane re Preliminary Injunction,,, 59 Receiver's Second Affidavit on the Cardiffs'
Non-Compliance with the Temporary Restraining Order and Contnuing Non-Compliance with Preliminary
Injunction filed by Receiver Robb Evans & Associates LLC, Temporary Receiver (Attachments: # 1 Affidavit
Part 2 of 2)(Fletcher, Michael) (Entered: 07/02/2019)

 

07/02/2019

MINUTES (IN CHAMBERS) by Judge S. James Otero: ORDER DENYING DEFENDANTS’ MOTION FOR
ORDER FOR RELEASE OF PASSPORTS 112 ; DENYING PLAINTIFF'S APPLICATION TO FILE
DOCUMENT UNDER SEAL 115 ; DENYING PLAINTIFF'S EX PARTE APPLICATION TO STRIKE REPLY
128 . Defendants’ Motion for Order for Release of Passports; Release of Funds for Living Allowance and
Attormeys' Fees and Costs is DENIED. (Ic) (Entered: 07/03/2019)

 

07/08/2019

EX PARTE APPLICATION to for Leave to File Response to OSC in Excess of Page Limit filed by Non-
Party/Objector Jacques Poujade. (Allachments: # 1 Proposed Order Granting Non-Party/Objector Jacques Poujade
Ex Parte Application for Leave to File Response to OSC in Excess of Page Limit) (Rothman, Ari) (Entered:
07/08/2019)

 

07/08/2019

MEMORANDUM in Opposition to NOTICE OF MOTION AND MOTION for Order to Show Cause re:
Contempt re Defendanis Eunjung and Jason Cardiff and Third Party Jacques Poujade 134 filed by Defendants
Eunjung Cardiff, Jason Cardiff. (Attachments: # | Declaration of Jason Cardiff, # 2 Declaration of Eunjung
Cardiff, #3 Affidavit Certificate of Service}(White, James) (Entered: 07/08/2019)

 

07/08/2019

148

MEMORANDUM in Opposition to NOTICE OF MOTION AND MOTION for Order to Show Cause re:
Contempt re Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade 134 ,EX PARTE
APPLICATION to for Leave to File Response to OSC in Excess of Page Limit 146 filed by Objector Jacques
Poujade. (Attachments: # 1 Declaration of Erwin Sui in Response to OSC, #2 Exhibit 1-3 to Declaration of Erwin
Sui, #3 Declaration of Michael W, Kinney in Response to OSC, # 4 Exhibit A-B to Declaration of Michael W.
Kinney, # 5 Exhibit C - Part 1 (of 3} to Declaration of Michael W. Kinney, # 6 Exhibit C - Part 2 (of 3) to
Declaration of Michael W. Kinney, #7 Exhibit C - Part 3 (of 3} to Declaration of Michael W. Kinney, # 8 Exhibit
D-F to Declaration of Michael W. Kinney, #9 Exhibit G to Declaration of Michael W. Kinney, # 10 Declaration of
Julie Green in Response to OSC, # 11 Declaration of Dr. Yuan Yang in Response to OSC, # 12 Exhibit 1 to
Declaration of Dr. Yuan Yang, # 13 Declaration of Jacques Poujade in Response to OSC, # 14 Exhibit 1-8 to
Declaration of Jacques Poujade, #15 Declaration of Ulises Pizano-Diaz (with Exhibit A), #16 Declaration of
Richard Poujade in Response to OSC, # 17 Exhibit 1-3 to Declaration of Richard Poujade)(Rothman, Ari)
(Entered: 07/08/2019)

 

07/08/2019

149

OBJECTIONS IN OPPOSITION TO re: NOTICE OF MOTION AND MOTION for Order to Show Cause re:
Contempt re Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade 134 Jacques Poujade’s
Objections to Connor Sands Declaration [134-6] and Receiver's Second Affidavit 144 filed by Objector Jacques
Poujade. (Rothman, Ari) (Entered: 07/08/2019)

 

 

07/08/2019

 

wv
rs

 

MINUTES OF Motion Hearing held before Judge S. James Otero: RE MOTION for Order for (1) Granting
Receiver Immediate Temporary Access to Primary Residence of Defendants Jason Cardiff and Eunjung Cardiff
for the Purpose of Conducting Appraisals; (2} Authorizing Receiver to Employ Law Enforcement to Assist in
Gaining Entrance to Cardiffs’ Residence; and (3) Commanding that Cardiffs Cooperate in Making Residence

 

 

10/15/2019

. 1:37 PM
CM/ECF - California CeygaeDisttig- cy-12138-MLW Document ttte:/qeiiesed nepeua pip w/ BBicktie! Dae pf 1% 355290938444 38-L_1_0-1

Available at Dates and Times that Receiver Requests filed by Receiver Robb Evans & Associates LLC,
Temporary Receiver 30 . the Court grants the motion for immediate temporary access to primary resident 130.
The Court also grants the request to conductn appraisal. The Cardiff defendants, however, are not to be present at
the appraisal. Instead, their attorney James D. Wite will be allowed to observe the appraisal. The parties are to
submit a proposed order with their proposed appraisal dates, etc. Court Reporter: Anne Kielwasser. (Ic) (Entered:
07/12/2019)

07/09/2019 150 | Opposition re: NOTICE OF MOTION AND MOTION for Order for Release of Passports; Release of Funds for
Living Allowance and Attorneys Fees and Costs NOTICE OF MOTION AND MOTION for Attorney Fees ,
Release of Passports, etc 112 , APPLICATION to file document under seal 115 unredacted opposition
{application to seal denied) filed by Plaintiff Federal Trade Commission. (Attachments: # 1 Declaration of FTC
Counsel, # 2 Declaration of FTC Investigator Schools, # 3 Declaration of FTC Investigator Sands Pt 1, #4
Declaration of FTC Investigator Sands Pt 2, # 5 Declaration of FTC Investigator Sands Pt 3, # 6 Declaration of
FTC Investigator Sands Pt 4, #7 Volume of Unpublished Cases)(Sanger, Elizabeth) (Entered: 07/09/2019)

 

 

07/09/2019 151 | EX PARTE APPLICATION MOTION for Consideration of Response to Order to Show Cause Filings as Timely
Filed filed by Non-Party/Objector Jacques Poujade. (Attachments: # 1 Proposed Order Granting Non-Party
Objector Jacques Poujade Ex Parte App to Consider as Timely Filed His Response to OSC) (Rothman, An}
(Entered: 07/09/2019)

 

07/11/2019 152 | Notice of Appearance or Withdrawal of Counsel: for attorney Michael A Thurman counsel for Defendants
Eunjung Cardiff, Jason Cardiff. Adding Michael Thurman as counsel of record for Jason Cardiff and Eunjung
Cardiff for the reason indicated in the G-123 Notice. Filed by Defendants Jason Cardiff and Eunjung Cardiff.
(Attorney Michael A Thurman added to party Eunjung Cardiff(pty:dit), Attorney Michael A Thurman added to
party Jason Cardiff(pty:dft})(Thurman, Michael} (Entered: 07/11/2019)

 

O7//2019 | 153

a
2

NOTICE OF ERRATA filed by Objector Jacques Poujade. correcting MEMORANDUM in Opposition to
Motion,,.,, 148 (Attachments: # 1 Exhibit A - Corrected Clean Jacques Poujade Memorandum of Points and
Authorities in Response to Order to Show Cause, # 2 Exhibit B - Redlined Jacques Poujade Memorandum of
Points and Authorities in Response to Order to Show Cause, # 3 Exhibit C - Corrected Declaration of Michael W.
Kinney, # 4 Exhibit D - Previously Omitted Exhibit H to Decl of Michael W. Kinney, # 5 Exhibit E - Corrected
Declaration of Jacques Poujade, # 6 Exhibit F - Previously Omitted Exhibit 9 to Decl of Jacques Poujade, #7
Exhibit G - Previously Omitted Exhibit 4 to Decl of Richard Poujade)(Rothman, Ari) (Entered: 07/11/2019)

 

07/15/2019

i
jan
ha

EX PARTE APPLICATION to Exceed Page Limitation re Plaintiff's Reply in Support of Finding Defendants
Eunjung and Jason Cardiff and Third Party Jacques Poujade in Contempt filed by plaintiff Federal Trade
Commission. (Attachments: # 1 Proposed Order) (Sanger, Elizabeth) (Entered: 07/15/2019)

SUPPLEMENT to NOTICE OF MOTION AND MOTION for Order to Show Cause re: Contempt re Defendants
Eunjung and Jason Cardiff and Third Party Jacques Poujade 134 Supplemental Declaration of Brick Kane re
Contempt Motion Reply filed by Receiver Robb Evans & Associates LLC, Temporary Receiver. (Fletcher,
Michael) (Entered: 07/15/2019}

REPLY support NOTICE OF MOTION AND MOTION for Order to Show Cause re: Contempt re Defendants
Eunjung and Jason Cardiff and Third Party Jacques Poujade 134 , EX PARTE APPLICATION to Exceed Page
Limitation re Plaintiff's Reply in Support of Finding Defendants Eunjung and Jason Cardiff and Third Party
Jacques Poujade in Contempt 155 filed by Plaintiff Federal Trade Commission. (Attachments: # | Declaration
Declaration of FTC Investigator Sands, # 2 Declaration Declaration of Danielle Walker, #3 Declaration
Declaration of Corina Grodek, # 4 Declaration Declaration of Officer Kevin Phillips)(Sanger, Elizabeth) (Entered:
07/15/2019}

OW/15/2019 158 | RESPONSE filed by Receiver Robb Evans & Associates LLC, Temporary Receiverto Objection/Opposition
(Motion related), 149 Response af Receiver to Jacques Poujade’s Objections to Receiver's Second Affidavit
(Fletcher, Michael) (Entered: 07/15/2019)

07/15/2019 159 | RESPONSE filed by Plaintiff Federal Trade Commissionto Objection/Opposition (Motion related), 149 to
Jacques Poujade’s Objections to Sands Declaration (Sanger, Elizabeth) (Entered: 07/15/2019)

OF1S/2019 160 | NOTICE OF LODGING filed re NOTICE OF MOTION AND MOTION for Order for (1) Granting Receiver
Immediate Temporary Access to Primary Residence of Defendants Jason Cardiff and Eunjung Cardiff for the
Purpose of Conducting Appraisals; (2) Authorizing Receiver to Employ Law Enforcemen 130 (Fletcher, Michact)
(Entered: 07/15/2019)

07/16/2019 161 | NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Notice of Lodging, 160 . The
following error(s) was/were found: Proposed Decument was not submitted as separate attachment. Other error(s)
with document(s): the proposed order and the notice were eflied as one pdf image. Proposed orders are to be
submitted as a separate pdf attachment to a main document.. In response to this notice, the Court may: (1) order
an amended or correct document to be filed; (2) order the document stricken: or (3) take other action as the Court

 

07/15/2019

_e
tan
an

 

07/15/2019

—
La
ak

 

 

 

 

 

 

 

 

 

17 of 22 10/15/2019, 1:37 PM
CM/ECE - California CgnygbDisttig-cv-12138-MLW Document hitre://critesel neeue pe0w/qpickie! DiaR 1925 355290938444 38-1._1_0-1

deems appropriate. You need not take any action in response to this notice unless and until the Court directs you to
do so. (Ic) (Entered: 07/16/2019)

OTA 7/2019 162 | ORDER GRANTING NOTICE OF MOTION AND MOTION: (1) FOR ORDER FOR RECEIVERIMMEDIATE
TEMPORARY ACCESS TO THE PRIMARY RESIDENCE OF DEFENDANTS JASON CARDIFF AND
EUNJUNG CARDIFF FOR THE PURPOSE OF CONDUCTING APPRAISALS OF THE RESIDENCE (2)
COMMANDING THAT CARDIFFS COOPERATE IN MAKING RESIDENCE AVAILABLE AT DATES AND
TIMES THAT RECEIVER REQUEST 130 by Judge S. James Otero (Ic) (Entered: 07/18/2019)

07/19/2019 163 | TEXT ONLY ENTRY by Judge S, James Otero, On the Court's motion, the Court advances the Show Cause
Hearing from Tuesday, 7/30/2019 to Monday, 7/29/2019 at 2:00 PM before Judge S. James Otero. THERE IS NO
PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (smo) (Entered: 07/19/2019)

07/22/2019 164 | EX PARTE APPLICATION for Leave to file Sur-Reply filed by Non-Party/Objector Jacques Poujade.
(Attachments: # 1 Exhibit A to Non-Party/Objector Jacques Poujade's Ex Parte App for Leave to File Sur-Reply, #
2 Proposed Order Granting Non-Party/Objector Jacques Poujade Ex Parte App for Leave to File Sur-Reply)
(Rothman, Ari) (Entered: 07/22/2019)

07/22/2019 165 | OBJECTIONS IN OPPOSITION TO re: NOTICE OF MOTION AND MOTION for Order to Show Cause re:
Contempt re Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade 134 Jacques Poujade's
Objections to Declarations of Connor Sands [157-1], Danielle Watker [157-2], Corina Grodek [157-3] and
Officer Kevin Phillips [157-4] filed by Objector Jacques Poujade. (Rothman, Ari) (Entered: 07/22/2019)

JOINDER in EX PARTE APPLICATION for Leave to file Sur-Reply 164, Sur-Reply [/64-1], Objections to
Connor Sands Declaration and Receivers Second Affidavit [49 and Objections to Motion for Order to Show
Cause 165 filed by Defendants Eunjung Cardiff, Jason Carditf. (Thurman, Michael) (Entered: 07/23/2019)

07/24/2019 167 | ORDER GRANTING NON-PARTY/OBJECTOR JACQUES POUJADES EX PARTE APPLICATION FOR
LEAVE TO FILE SUR-REPLY 164 by Judge S. James Otero: The sur-reply to the FTCs Reply Memorandum in
Support of Finding Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade in Contempt of the
Courts Preliminary Orders (Dkt. No. 157) submitted with the Poujades ex parte application as Exhibit A be and
hereby is deemed filed. (le) (Entered: 07/24/2019)

 

 

 

 

 

07/23/2019

on
cK

|

 

 

 

07/24/2019 168 | APPLICATION of Non-Resident Attorney Roger A. Colaizzi to Appear Pro Hac Vice on behalf of Objector
Jacques Poujade (Pro Hac Vice Fee - $400 Fee Paid, Receipt No. 0973-24143856) filed by Non-Party/Objector
Jacques Poujade. (Attachments: # | Proposed Order) (Rothman, Ari} (Entered: 07/24/2019)

07/26/2019 169 | SUPPLEMENT in Support of Jacques Poujade's Response to the Order to Show Cause filed by Objector Jacques

Poujade. (Rothman, Ari) (Entered: 07/26/2019}

DECLARATION of Ari N. Rothman in Support of 169 Supplement ISO 148 Jacques Poujade's Response to Order
to Show Cause NOTICE OF MOTION AND MOTION for Order to Show Cause re: Contempt re Defendants
Eunjung and Jason Cardiff and Third Party Jacques Poujade 134 filed by Objector Jacques Poujade. (Rothman,
Ari) (Entered: 07/26/2019)

ORDER GRANTING NON-PARTY/OBJECTOR JACQUES POUJADES EX PARTE APPLICATION FOR
LEAVE TO FILE SUR-REPLY 164 by Judge S. James Otero: The sur-reply to the FT'Cs Reply Memorandum in
Support of Finding Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade in Contempt of the
Courts Preliminary Orders submitted with the Poujades ex parte application as Exhibit A (Dkt. No. 164-1) be and
hereby is deemed filed. (lc) (Entered: 07/30/2019)

SUR-REPLY IN SUPPORT OF JACQUES POUJADES MEMORANDUM OF POINTS AND AUTHORITIES
IN RESPONSE TO THE ORDER TO SHOW CAUSE filed by Objector Jacques Poujade (1c) (Entered:
07/30/2019)

 

07/26/2019 | 170

a

 

07/26/2019 1

md
al

 

07/26/2019 17,

an

 

 

 

07/28/2019 17. | RESPONSE filed by Plaintiff Federal Trade Commissionto Joinder (Motion Related), 166 , Objection/Opposition
(Motion related), 165 Poujade’s Objections to FTC Declarations (Prunty, James) (Entered: 07/28/2019)

07/29/2019 172 | REPLY filed by Plaintiff Federal Trade Commission to Declaration (Motion related), 170 , Supplement(Motion
related) 169 te Poujade's Opposition (Attachments: # 1 Declaration of FTC Counsel)(Sanger, Elizabeth) (Entered:
07/29/2019)

07/29/2019 173 | SUPPLEMENT - facques Poujade's SECOND SUPPLEMENT to his 148 Response to Order to Show Cause filed

by Objector Jacques Poujade. (Rothman, Ari} (Entered: 07/29/2019)

07/29/2019 174 | NOTICE Attempted Intimidation of Plaintiff's Declarant By One of Jacques Poujade's Dectarants filed by plaintiff
Federal Trade Commission. (Attachments: # 1 Declaration of FTC Investigator Sands)(Sanger, Elizabeth)
(Entered: 07/29/2019)

 

 

 

 

 

 

18 of 22 10/15/2019, 1:37 PM
CMIECE - California CeypgeDisttigy-cy-12138-MLW Documenthitns//erinser neyoepiay w/ pike Rp 92835529093844438-1_1_0-1

67/29/2019 181 | MINUTES OF ORDER TO SHOW CAUSE HEARING (Evidentiary) Hearing held before Judge S. James Otero.

Witnesses called and exhibits identified and admitted. For reasons stated on the record, the Court finds defendant
James Cardiff in contempt of court and in civil violation of the Court's prior order. Defendant is immediately
remanded into custody. Remand Order No. D9618. The matter is continued to July 30, 2019, at 8:30 a.m. Court
Reporter: Myra Ponce. (lom) (Entered: 08/08/2019)

07/30/2019 i77 | ORDER GRANTING APPLICATION of Non-Resident Attorney Roger A. Colaizzi to Appear Pro Hac Vice on
behalf of Objector Jacques Poujade and designating Witt W. Chang as local counsel 168 by Judge 5. James Otero.
(lc) (Entered: 07/30/2019)

MINUTES OF ORDER TO SHOW CAUSE HEARING (Evidentiary) held before Judge 8. James Otero.
Witnesses called and exhibits identified and admitted. For reasons stated on the record, the Court finds defendant
James Cardiff is no longer in contempt of court. Defendant is immediately released from custody. Release Order
No. D9619. The matter is continued to July 31, 2019, at 9:00 a.m. Court Reporter: Marea Woolrich. (lom)}
(Entered: 08/08/2019)

O7/3 1/2019 183 | MINUTES OF ORDER TO SHOW CAUSE HEARING (Evidentiary) Hearing held before Judge S. James Otero.
Court hears oral argument and orders the plaintiff to prepare and submit its findings of fact and conclusions of law
by noon, August 9, 2019. The opposition thereto must be filed by August 13, 2019. The hearing in this matter will
be on August 19, 2019, at 10:00 a.m. Court Reporter: Marea Woolrich and Miranda Algorri. (lom) (Entered:
08/08/2019}

 

 

07/30/2019

oa
tb

 

 

 

 

07/31/2019 184 | LIST OF EXHIBITS AND WITNESSES at trial. (lom) (Entered: 08/08/2019)

08/02/2019 178 | SUPPLEMENT - Jacques Poujade's Third Supplement to his Response to Court's Order to Show Cause filed by
Objector Jacques Poujade,. (Attachments: # 1 Declaration of Ari N. Rothman in Support of Third Supplement to
Jacques Poujade’s Response to Order to Show Cause}(Rothman, Ari} (Entered: 08/02/2019)

08/08/2019 179 | SUPPLEMENT filed by Plaintiff Federal Trade Commission. (Attachments: # 1 Exhibit Geiger Decl, #2 Exhibit

Carroll Cert, #3 Exhibit Durkacz Cert, #4 Exhibit Contempt Tr. Excerpts)(Sanger, Elizabeth) (Entered:
08/08/2019) ~

NOTICE OF LODGING filed Proposed Findings of Fact and Conclusions of Law re NOTICE OF MOTION
AND MOTION for Order to Show Cause re: Contempt re Defendants Eunjung and Jason Cardiff and Third Party
Jacques Poujade 134 (Sanger, Elizabeth) (Entered: 08/08/2019)

 

So

08/08/2019 | 180

 

08/12/2019

—_

185 | Notice of Appearance or Withdrawal of Counsel: for attorney James W Spertus counsel for Objector Jacques
Poujade. Filed by Non-Party/Objector James W. Spertus. (Attorney James W Spertus added to party Jacques
Poujade(pty:obj))(Spertus, James) (Entered: 08/12/2019)

 

08/12/2019 18

on

Notice of Appearance or Withdrawal of Counsel: for attorney Michael Anthony Brown counsel for Objector
Jacques Poujade. Filed by Non-Parly/Objector M. Anthony Brown. (Attorney Michaei Anthony Brown added to
party Jacques Poujade(pty:obj})(Brown, Michael) (Entered: 08/12/2019)

TRANSCRIPT for proceedings held on 7/30/2019 at 8:54 a.m. Court Reporter: Marea Woolrich, e-mail:
mareawoolrich @aol.com. Transcript may be viewed at the court public terminal or purchased through the Court
Reporter/Electronic Court Recorder before the deadline for Release of Transcript Restriction. After that date it
may be obtained through PACER. Notice of Intent to Redact due within 7 days of this date. Redaction Request
due 9/3/2019. Redacted Transcript Deadline set for 9/12/2019, Release of Transcript Restriction set for
11/12/2019, (mwo) (Entered: 08/12/2619}

|

 

08/12/2019

—
oo
dl

 

08/12/2019

_—
Oo

TRANSCRIPT for proceedings held on 7/31/2019 at 9:02 a.m, Court Reporter: Marea Woolrich, e-mail:
mareawoolrich @aol.com. Transcript may be viewed at the court public terminal or purchased through the Court
Reporter/Electronic Court Recorder before the deadline for Release of Transcript Restriction. After that date it
may be obtained through PACER. Notice of Intent to Redact due within 7 days of this date. Redaction Request
due 9/3/2019. Redacted Transcript Deadline set for 9/12/2019, Release of Transcript Restriction set for
11/12/2019. (mwe) (Entered: 08/12/2019)

08/12/2019 189 | NOTICE OF FILING TRANSCRIPT filed for procecdings 7/30/2019 and 7/31/2019 re Transcript 187 , 188
THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (nwo) TEXT ONLY ENTRY (Entered:
08/12/2019)

08/13/2019 190 | TRANSCRIPT VOLUME 1 for proceedings held on 7/29/2019 at 2:03 p.m. Court Reporter/Electronic Court
Recorder: Myra L. Ponce, CSR, RDR, CRR, e-mail address myraponce @sbcglobal.net. Transcript may he viewed
at the court public terminal or purchased through the Court Reporter/Electronic Court Recorder before the
deadline for Release of Transcript Restriction. After that date it may be obtained through PACER. Notice of Intent
to Redact due within 7 days of this date. Redaction Request due 9/3/2019. Redacted Transcript Deadline set for
9/13/2019. Release of Transcript Restriction set for 11/12/2019. (Ponce, Myra) (Entered: 08/13/2019)

 

 

 

 

 

 

 

19 of 22 10/15/2019, 1:37 PM
CM/ECEF - California QopgegeDisttigo cy-12138-MLW Document Hts://qrfleassnepausisigpv/qinbjey kt Rgf.gt2435529093844438-1,_1_0-1

08/13/2019 191 | NOTICE OF FILING TRANSCRIPT filed for proceedings 7/29/2019 at 2:03 p.m. re Transcript 190 THERE I$
NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (Ponce, Myra) TEXT ONLY ENTRY (Entered:
08/13/2019)

 

 

08/13/2019 192 | OBJECTIONS to Notice of Lodging, 180 re Plaintiff FTC's Proposed Findings of Fact and Conclusions of Law
filed by Objector Jacques Poujade. (Spertus, James) (Entered: 08/13/2019)
08/13/2019 193 | OPPOSITION in opposition to re: NOTICE OF MOTION AND MOTION for Order to Show Cause re: Contempt

re Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade 134 filed by Defendants Eunjung
Cardiff, Jason Cardiff. (Thurman, Michael} (Entered: 08/13/2019)

08/13/2019 194 | OBJECTION in opposition to re: NOTICE OF MOTION AND MOTION for Order to Show Cause re: Contempt
re Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade 134 fited by Defendants Eunjung
Cardiff, Jason Cardiff. (Thurman, Michael) (Entered: 08/13/2019)

 

 

 

08/13/2019 195 | SUPPLEMENT AL EVIDENCE IN SUPPORT OF OPPOSITION TO FTC'S PROPOSED FINDINGS OF FACTS
AND CONCLUSIONS OF LAW filed by Defendants Eunjung Cardiff, Jason Cardiff. (Thurman, Michael)
(Entered: 08/13/2019)

08/13/2019 196 | RESPONSE filed by Objector Jacques Poujadeto Notice of Lodging, 180 in Opposition to the FTCs Proposed

Findings of Fact; Exhibit 7 (Spertus, James) (Entered: 08/13/2019)

08/14/2019 197 | TEXT ONLY ENTRY by Judge S. James Otero. The Court denies as moot the Application to Exceed Page
Limitation for Memorandum in Support of Motion for Order to Show Cause Why Defendants Eunjung and Jason
Cardiff and Third-Party Jacques Poujade Should Not Be Held in Contempt and Sanctioned 132 , the ex Parte
Application for Leave to File Response to OSC in Excess of Page Limit 146 , the ex Parte Application for
Consideration of Response to Order to Show Cause Filings as Timely 151 , and the ex Parte Application to
Exceed Page Limitation 155 . THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (sme)
(Entered: 08/14/2019)

08/14/2019 198 | TEXT ONLY ENTRY by Judge S. James Otero. On the Court's motion, the Court continues the hearing currently
set for August 19, 2019 to August 27, 2019 at 10:00am. The parties are encouraged to use this continuation as an
opportunity to explore ways in which this matter can be resolved. If resolution is not possible, the parties should
be prepared to present argument and testimony regarding Defendants’ and Poujade’s impossibility defense.
THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (smo) (Entered: 08/14/2019)

 

 

 

08/19/2019 199 | REPLY filed by Plaintiff Federal Trade Commission to Objection 192 , Notice of Lodging, 180 ,
Ohjection/Opposition (Motion related), 194 , Supplement(Motion related) 195 , Objection/Opposition (Motion
related), 193 , Response 196 RE PLAINTIFF'S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF
LAW (Attachments: # 1 Declaration of Counsel in Support of Reply, # 2 Exhibit Contempt Transcript Excerpts)
(Sanger, Elizabeth) (Entered: 08/19/2019)

08/22/2019 200 | AFFIDAVIT Receivers Third Affidavit On Non-Compliance With The July 3] Machine Order. The Temporary
Restraining Order And Continuing Non-Compliance With Preliminary Injunction filed by Receiver Robb Evans &
Associates LLC, Temporary Receiver (Fletcher, Michael) (Entered: 08/22/2019)

 

 

08/22/2019 201 | NOTICE OF ERRATA filed by Recciver Robb Evans & Associates LLC, Temporary Receiver. correcting
Affidavit, 200 (Fletcher, Michael) (Entered: 08/22/2019)

08/26/2019 202 | OBJECTIONS to Reply, 199 Filed by FTC Without Authority from the Court filed by Objector Jacques Poujade.
(Spertus, James) (Entered: 08/26/2019)

08/26/2019 203 | OBJECTIONS to Affidavit, 200 of Non-Compliance filed by Objector Jacques Poujade. (Spertus, James)
(Entered: 08/26/2019)

08/26/2019 204 | Evidence in Support of Non-Party Jacques Poujade's Objections to Plaintiff FTC's Proposed Findings of Fact and
Conclusions of Law re: Objection 192 , Response 196 (Attachments: # 1 Exhibit A (Declaration of Dana
Rohrabacher), # 2 Exhibit B (Declaration of Ralph Olson), # 3 Exhibit C (Declration of Kamlesh Shah), #4
Exhibit D (Declaration of Anton Dresher))(Spertus, James) (Entered: 08/26/2019}

08/26/2019 205 | NOTICE OF LODGING filed re NOTICE OF MOTION AND MOTION for Order to Show Cause re: Contempt
re Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade 134 (Thurman, Michael) (Entered:
08/26/2019)

MINUTES OF CONTINUED ORDER TO SHOW CAUSE HEARING held before Judge §. James Otero: The
Court is advised by counsel for lacques Poujade that they will be filing a motion to intervene for the limited
purpose of participating in discovery. The Court grants the FTCs request for a full accounting, including cach
deposit and credit and each withdrawal or debit, from the subject bank accounts as well as any records that are
kept in the Sui trust account. The Court orders that any recorded communication of any type between the Cardiffs

 

 

 

 

 

08/27/2019

t>
lr
to

 

 

 

 

 

20 of 22 10/15/2019, 1:37 PM
CM/ECF - California GegieghDisttigt cv-12138-MLW Document httre://qrflesed napalm v/qBinkje/ DIR oF 235529093844438-L,_|_0-1

and Mr. Poujade shall be turned over to the FTC. The Court orders the Cardiffs to turn their mobile phones over to
the receiver so they can be imaged bythe data analyst. The Court orders the parties to meet and confer and draft a
proposed order that the Court can executeconcerning the transfer of the monies to the custody of the receiver and
also for the preservation of thedissolvable strip manufacturing machines, and a separate order regarding the
Cardiffs’ cell phones. Court Reporter: Marea Woolrich. (Ic) (Entered: 08/28/2019)

 

08/29/2019

hm
—
had

TRANSCRIPT ORDER as to Third Party Jacques Poujade for Court Reporter. Court will contact Nolan
Burkholder at aclan @ spertuslaw.com with further instructions regarding this order, Transcript preparation will not
begin until payment has been satisfied with the court reporter. (Spertus, James) (Entered: 08/29/2019)

 

09/05/2019

Ip
je

Second APPLICATION for Order for Approving and Authorizing Payment of Receiver's and Receiver's Counsel’s
Fees and Expenses, etc. filed by Receiver Robb Evans & Associates LLC, Temporary Receiver. Application set
for hearing on 10/7/2019 at 10:00 AM before Judge S. James Otero. (Attachments: # 1 Declaration Part 1 of 6, #2
Declaration Part 2 of 6, # 3 Declaration Part 3 of 6, # 4 Declaration Part 4 of 6, #5 Declaration Part 5 of 6, # 6
Declaration Part 6 of 6} (Fletcher, Michael) (Entered: 09/05/2019)

NOTICE OF LODGING filed Proposed Stipulated Order Requiring Defendants Eunjung and Jason Cardiff to
Turn Over Their Mobile Phones to the Plaintiff re NOTICE OF MOTION AND MOTION for Order to Show
Cause re: Contempt re Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade 134 , Show
Cause Hearing - optional html form,,,, 212 , Order to Show Cause,,,, 140 (Attachments: # 1 Proposed Order)
(Rodriguez, Edwin) (Entered: 09/05/2019)

NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Proposed order to FTC Notice
of Lodging, [215-1]. The following error(s) was/were found: Signature line for Judge on last page stands alone.
L.R. 58-10 at least 2 lines of text must accompany the Signature Line for Signature of Judge on a last page of
proposed order. In response to this notice, the Court may: (1) order an amended or correct document to be filed;
(2) order the document stricken; or (3) take other action as the Court deems appropriate. You need not lake any
action in response to this notice unless and until the Court directs you ta do so. (Ic) (Entered: 09/06/2019}

STIPULATED ORDER REQUIRING DEFENDANTS EUNJUNG AND JASON CARDIFF TO TURNOVER
THEIR MOBILE PHONES TO THE PLAINTIFF 215 by Judge S. James Otero (Ic) (Entered: 09/10/2019)

NOTICE OF MOTION AND Joint MOTION for Protective Order for Discovery filed by plaintiff Federal Trade
Commission. (Attachments: # 1 Proposed Order and Exhibits}(Rodriguez, Edwin) (Entered: 09/23/2019)

STIPULATED PROTECTIVE ORDER by Magistrate Judge Paul L. Abrams. 218 (ch) (Entered: 09/24/2019)

NOTICE OF LODGING filed Notice of Lodging of Proposed Order re APPLICATION for Order for Approving
and Authorizing Payment of Receivers and Receivers Counsels Fees and Expenses for the Period From Inception
of Receivership Estate Through Novembcr 30, 2018 (w/Proofts) of Service) 81 (Fletcher, Michael} (Entered:
09/26/2019)

09/26/2019 221 | NOTICE OF LODGING filed Notice of Ledging of Proposed Order re Second APPLICATION for Order for
Approving and Authorizing Payment of Receiver's and Receiver’s Counsel's Fees and Expenses, etc. 214
{Fieicher, Michael) (Entered: 09/26/2019)

09/27/2019 222 | TEXT ONLY ENTRY by Judge 5, James Otero. On the Court's motion, the Court vacates the hearing on the
Second APPLICATION for Order for Approving and Authorizing Payment of Receiver's and Receiver’s Counsel's
Fees and Expenses, etc. filed by Recciver Robb Evans & Associates LLC, Temporary Receiver 214 . No
appearance is necessary. Order to issue. THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY.
(smo) (Entered: 09/27/2019)

09/27/2019 223 | ORDER APPROVING AND AUTHORIZING PAYMENT OF THE RECEIVERS AND ITS COUNSELS FEES
AND EXPENSES FOR THE PERIOD FROM INCEPTION OF RECEIVERSHIP ESTATE THROUGH
NOVEMBER 30, 2018 81 by Judge S. James Otero: 1. The Receivers fees and expenses incurred during the First
Reporting Period in the total amount of $122,206.83 (consisting of $117,562.20 in fees and $4,4644.63 in
expenses) are hereby approved;2. The fees and costs of the Receivers outside counsel, Frandzel Robins Bloom &
Csato, L.C., incurred during the First Reporting Period in the total amount of $66,267.45 (consisting of
$55,909.00 in fees and $10,358.45 in costs) are hereby approved; and 3. The Receiver is authorized to pay the
approved fees, expenses and costs from funds available in the receivership estate. (lc) (Entered: 09/27/2019)

ORDER APPROVING AND AUTHORIZING PAYMENT OF THE RECEIVERS AND ITS COUNSELS FEES
AND EXPENSES FOR THE PERIOD FROM DECEMBER 1, 2018 THROUGH JUNE 30, 2019 214 by Judge S.
James Otero: 1. The Receivers fees and expenses incurred during the Second Reporting Period in the total amount
of $61,755.51 (consisting of $55,190.85 in fees and $6,564.66 in expenses) are hereby approved;2. The fees and
costs of the Receivers outside counsel, Frandzel Robins Bloom & Csato, L.C., incurred during the Second
Reporting Period in the totalamount of $177,450.43 (consisting of $173,800.00 in fees and $3,650.43 in costs) are
hereby approved; and 3. The Receiver is authorized to pay the approved fees, expenses and costs from funds

 

09/05/2019

bh
Uh

 

09/06/2019

ro
a

 

09/10/2019

S
in

 

09/23/2019

two
iar
oo

 

09/24/2019
09/26/2019

bt
—
NO

 

ho
oS

2

 

 

 

 

ioe

09/27/2019 | 224

 

 

 

 

 

21 of 22 10/15/2019, 1:37 PM
CMIECF - California CenggkPis'9-cy-12138-MLW Document tse:!/“Ei eset ney ne p89” pickles DAR Gg np2935529093864438-1._1_ 0-1

available in the receivership estate. (Ic) (Entered: 09/27/2019)

10/03/2019 225 {| NOTICE OF LODGING filed Proposed Order Regarding Turnover of Funds to Receiver, Film Strip Machines,
Accounting, and Production of Documents te Show Cause Hearing - optional html form,, Set/Reset Hearing, 181 ,
Show Cause Hearing - optional html form., Set/Reset Hearing, 183 , NOTICE OF MOTION AND MOTION for
Order to Show Cause re: Contempt re Defendants Eunjung and Jason Cardiff and Third Party Jacques Poujade
134 , Show Cause Hearing - optional html form.,,, 212 , Order to Show Cause,,,, 140 , Show Cause Hearing -
optional html form,, Set/Reset Hearing, 182 (Attachments: # 1 Proposed Order)(Rodriguez, Edwin) (Entered:
10/03/2019)

10/03/2019 226 | OBJECTIONS to Notice of Lodging,, 225 and Proposed Alternative Order filed by Objector Jacques Poujade.
(Attachments: # 1 Declaration of James W. Spertus and Exhibits 1-25, # 2 Proposed Order Yollowing August 27,
2019 Hearing)(Spertus, James) (Entered: 10/03/2019)

10/09/2019 227 | SUPPLEMENT to Objection, 226 , Notice of Lodging,, 225 filed by Plaintiff Federal Trade Commission.
(Attachments: # 1 Declaration of FTC Technical Computer Forensic Examiner, #2 Declaration of FTC Counsel
Edwin Redriguez)(Rodriguez, Edwin) (Entered: 10/09/2019)

 

 

 

 

10/11/2019

bh
ied
oo

RESPONSE filed by Objector Jacques Poujadeto Supplement, 227 (Attachments: # 1 Declaration in Support of
Response)(Spertus, James) (Entered: 10/11/2019)

|

 

10/11/2019 229 | Notice of Appearance or Withdrawal of Counsel: for attorney Dolly Kae Hansen counsel for Objector Jacques
Poujade. Adding Dolly K. Hansen as counsel of record for Jacques Poujade for the reason indicated in the G-123
Notice. Filed by Objector Jacques Poujade. (Attommey Dolly Kae Hansen added to party Jacques Poujade(pty:obj))
(Hansen, Dolly) (Entered: 10/11/2019}

 

10/11/2019

rm
a
oS

Notice of Appearance or Withdrawal of Counsel: for attorney Lindsey M Hay counsel for Objector Jacques
Poujade. Adding Lindsey M. Hay as counsel of record for Jacques Poujade for the reason indicated in the G-123
Notice. Filed by Objector Jacques Poujade. (Attorney Lindsey M Hay added to party Jacques
Poujade(pty:obj))(Hay, Lindsey) (Entered: 10/11/2019}

 

 

 

 

 

 

 

| PACER Service Center
| Transaction Receipt

 

 

10/15/2019 10:36:49
PACER Client

 

Auctus v RSCI

 

 

 

Login: giochamp:3083687:0 Code: |
Search 5:18-cv-0210-4-SJO-
Description: |Docket Report Criteria: PLA End date:
Mertar |10/15/2019
Billable a7 Cost: 2.70
Pages:

 

 

 

 

22 of 22 10/15/2019, 1:37 PM
